Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 1 of 55



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 15-20150-CIV-LENARD/GOODMAN

   ROY R. LUSTIG,

          Plaintiff,

   v.

   BARBARA STONE,

         Defendant.
   ______________________/

   ORDER ENJOINING DEFENDANT BARBARA STONE FROM MAKING ANY
   FURTHER FILINGS WITHOUT FIRST OBTAINING JUDICIAL PERMISSION

          THIS CAUSE is before the Court on a sua sponte review of the record. For the

   reasons that follow, the Court finds that Defendant Barbara Stone is a vexatious litigant

   and enjoins her from making any further filings without first obtaining judicial permission.

   I.     Background

          According to the Amended Complaint, “[Plaintiff Roy R.] Lustig and [Defendant

   Barbara] Stone first crossed paths in connection with a guardianship proceeding initiated

   by Stone in” Florida probate court, Judge Michael Genden presiding. (D.E. 5 ¶ 5.) Lustig

   represented Jacqueline Hertz and Blaire Lapides, the successor guardians for Stone’s

   mother, Helen Stone, a person who was adjudged to be incompetent. (See id.; see also

   D.E. 5-11 at 2.)

          As a result of the guardianship proceedings, Stone engaged in a course of conduct

   that Magistrate Judge Jonathan Goodman described as evidencing “a single-minded intent
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 2 of 55



   to destroy Lustig both professionally and personally.” (Report and Recommendations on

   Plaintiff’s Damages, D.E. 58 at 17.) For example, Stone published defamatory statements

   about Lustig in emails and on the internet, “branding him as a criminal actor, racketeer,

   thief, and murderer, among many other things.” (Id. at 14-15.) Stone “also aimed to

   destroy Lustig’s personal life by involving his wife and daughter in her vendetta against

   Lustig.” (Id. at 15.)

          In January 2015, Lustig (or “Plaintiff”) sued Stone (or “Defendant”) in this Court

   for defamation, intentional infliction of emotional distress, interference with advantageous

   business relationship, and injunctive relief. (See Am. Compl., D.E. 5.) The Court’s

   jurisdiction was based on diversity of citizenship, as the Amended Complaint alleged that

   Lustig was a resident of Florida and that Stone was a resident of New York. (Id. ¶¶ 1-3.)

   Stone, proceeding pro se, moved to dismiss for lack of subject matter jurisdiction, arguing

   that the Parties were not diverse. (D.E. 12.)

          On March 23, 2015, the Court issued an Order directing the Parties to jointly file,

   among other things, a completed form indicating whether they agreed to have a magistrate

   judge decide certain issues and a Joint Scheduling Report and Form within thirty days of

   the Order. (“Beginning Order,” D.E. 16.) The Parties failed to timely comply with the

   Beginning Order, and on April 23, 2015, the Court issued an Order to Show Cause directing

   the Parties to file the necessary papers on or before April 27, 2015. (D.E. 20.) The Court

   stated that “failure to comply with this Order or submit notice of good cause for failure to

   comply shall result in dismissal of this action.” (Id.) Lustig responded by informing the

   Court that he attempted to comply with the Beginning Order, but Stone was uncooperative

                                                   2
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 3 of 55



   and unresponsive. (See D.E. 21.) Therefore, Lustig was required to file the papers

   unilaterally. (See id.)

          Stone failed to respond to the Court’s April 23, 2015 Show Cause Order; instead,

   on April 24, 2015, she filed a “Re-Stated” Motion to Dismiss for Lack of Subject Matter

   Jurisdiction. (D.E. 22.)

          On April 28, 2015, the Court issued an Order providing Stone until and including

   May 6, 2015 to show cause why she did not comply with the Court’s Beginning Order or

   the Court’s April 23, 2015 Show Cause Order. (D.E. 24.) The Court warned Stone that

   “[f]ailure to show good cause for failing to comply with the Court’s Orders may result in

   sanctions, including the entry of default against Defendant pursuant to Federal Rule of

   Civil Procedure 55.” (Id.)

          Stone failed to respond to the Court’s April 28, 2015 Show Cause Order, but made

   several other filings. First, on April 30, 2015, she filed a “Counterclaim and Declaratory

   Judgment Claim” against Lustig, Jacqueline Hertz, Blaire Lapides, Judge Genden, and

   many others. (D.E. 25.)

          Next, on May 4, 2015, Stone directed the clerk to file under seal an “Emergency

   Application” for an ex parte temporary restraining order and preliminary injunction against

   Judge Genden. (D.E. 27.) Therein, Stone asked the Court to enjoin Judge Genden from

   holding a contempt hearing in state court. (See id.) The same day, Stone directed the clerk

   to file under seal an “Urgent” letter requesting a hearing on her “emergency” application

   for a temporary restraining order. (D.E. 28.) For both motions, she failed to comply with

   Local Rule 7.1(e) (now Local Rule 7.1(d)), which requires an emergency motion to be

                                               3
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 4 of 55



   accompanied by a Certification of Emergency,1 and she failed to comply with Local Rule

   5.4(b), which establishes procedures for filing motions under seal. The Court denied both

   motions. (D.E. 29.)

          Then, on May 5, 2015, Stone filed an “Amended Complaint and Emergency

   Application for Temporary Restraining Order & Expedited Hearing on Preliminary

   Injunction” naming Judge Genden as the only Defendant. (D.E. 32.) Once again, Stone

   failed to certify the emergency in violation of Local Rule 7.1(e). The Court denied the

   Emergency Application and struck the Amended Complaint from the record, stating: “This

   case is one by Plaintiff Roy Lustig against Stone for defamation per se, intentional

   infliction of emotional distress, interference with advantageous business relationship, and

   injunctive relief. (See D.E. 5.) Stone’s ‘Amended Complaint’ names only Judge Genden

   as a Defendant and is completely irrelevant to this Action.” (D.E. 34.)




          1
                   On December 1, 2015, former Local Rule 7.1(e) was recodified as Local Rule
   7.1(d). It provides:

          A filer requesting emergency action must include the words “Emergency Motion”
          in the title of the motion and must set forth in detail the nature of the emergency,
          the date by which a ruling is necessary, and the reason the ruling is needed by the
          stated date. The unwarranted designation of a motion as an emergency motion may
          result in sanctions. The filer must certify that the matter is a true emergency by
          including the following certification before the motion’s signature block:

          After reviewing the facts and researching applicable legal principles, I certify that
          this motion in fact presents a true emergency (as opposed to a matter that may need
          only expedited treatment) and requires an immediate ruling because the Court
          would not be able to provide meaningful relief to a critical, non-routine issue after
          the expiration of seven days. I understand that an unwarranted certification may
          lead to sanctions
                                                   4
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 5 of 55



          Meanwhile, Judge Goodman scheduled a telephonic status conference for May 5,

   2015. (D.E. 19.) Stone failed to appear at the telephonic status conference. (See D.E. 31.)

   Therefore, Judge Goodman issued an Order to Show Cause stating: “Defense counsel shall

   file a memorandum by May 7, 2015, showing cause why counsel did not participate in the

   mandatory telephone status hearing that was scheduled on May 5, 2015. Failure to timely

   submit a memorandum demonstrating good cause may result in a report and

   recommendation that the case be dismissed or in an order imposing other sanctions.” (Id.)

   Judge Goodman’s reference to “[d]efense counsel” was a scrivener’s error, as Stone was

   not represented by counsel at the time2—a fact Judge Goodman later noted, (D.E. 39).

          On May 7, 2015, the Court entered an Order Directing the Clerk to Enter Default

   Against Defendant Barbara Stone and Dismissing Counterclaim. (“Order of Default,” D.E.

   35.) The Order states:

          On April 28, 2015, the Court issued an Order (D.E. 28) requiring Defendant,
          Barbara Stone, to show cause why she did not comply with the Court’s
          Orders of March 23, 2015 (D.E. 16) or April 23, 2015 (D.E. 20), respectively.
          The Court specifically stated: “Failure to show good cause for failing to
          comply with the Court’s Orders may result in sanctions, including the entry
          of default against Defendant pursuant to Federal Rule of Civil Procedure 55.”
          To date, Defendant has failed to respond to the Court’s April 28, 2015, show
          cause order. The Court further notes that on May 5, 2015, Magistrate Judge
          Jonathan Goodman issued an Order (D.E. 31) requiring Defendant to show
          cause why she did not participate in a mandatory telephonic status hearing.

          2
                   The Court later observed: “Although they are proceeding pro se, both parties have
   law degrees. Lustig is a member in good standing of the Florida Bar Association. See The Florida
   Bar Association, www.floridabar.org, Find a Lawyer, Roy Lustig (last visited Dec. 1, 2015). Stone
   has been disbarred in Florida, see The Florida Bar Association, www.floridabar.org, Find a
   Lawyer, Barbara Stone Kipnis (last visited Dec. 1, 2015), and her status with the New York Bar is
   listed as “Delinquent,” see New York State Unified Court System, Attorney Detail for Barbara S.
   Kipnis, www.nycourts.gov (last visited Dec. 1, 2015) (a copy of Defendant’s Attorney Detail as
   of March 6, 2015 can be accessed at D.E. 14-2).” (D.E. 64 at 2 n.1.)
                                                  5
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 6 of 55



          To date, she has failed to respond to Judge Goodman’s Order.[3] The Court
          further notes that on two occasions now Defendant has instructed the clerk
          to file documents under seal without having filed a motion to seal, in
          violation of Local Rule 5.4. Additionally, Defendant has on two occasions
          filed what she purported to be “emergency” applications for temporary
          restraining orders without having filed a Certification of Emergency, in
          violation of Local Rule 7.1(e).

          The Court finds that Defendant has failed to defend this Action and the entry
          of default is appropriate pursuant to Federal Rule of Civil Procedure 55. The
          Court further finds that Defendant’s repeated failures to comply with the
          Court’s rules and Orders warrants dismissal of her [25] Counterclaim and
          Declaratory Judgment, filed May 1, 2015, pursuant to Federal Rule of Civil
          Procedure 41(b) and this court’s inherent authority to manage its docket. See
          Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir.
          2005) (stating that a court’s sua sponte dismissal for failure to comply with
          the rules of court may be based on Rule 41(b) or courts “inherent power to
          manage its docket”); Hildebrand v. Honeywell, Inc., 622 F.2d 179, 181 (5th
          Cir. 1980) (stating that a court may sua sponte dismiss a case under Rule
          41(b)).

          Accordingly, it is ORDERED AND ADJUDGED the Clerk shall enter
          default against Defendant Barbara Stone. It is FURTHER ORDERED AND
          ADJUDGED that that Defendant Barbara Stone’s Counterclaim and
          Declaratory Judgment, filed May 1, 2015, is DISMISSED.

   (Id.) Later the same day, the Clerk entered Default against Stone, (D.E. 36), and the Court

   entered an Order referring the case to Judge Goodman for a determination of damages,

   (D.E. 37).

          On July 8, 2015, Judge Goodman held an evidentiary hearing on damages. (See

   D.E. 52.) Stone failed to appear at the hearing. (See id.)

          On August 18, 2015, Judge Goodman issued a Report finding that Stone had

   published several defamatory statements that were injurious to Lustig’s reputation and


          3
                   Stone timely responded to Judge Goodman’s Show Cause Order on May 7, 2015
   after the Court entered its Order of Default. (See D.E. 38.)
                                                6
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 7 of 55



   standing in the community and caused him to lose at least one significant client with a

   pending case. (D.E. 58 at 7-8.) Relevant here, Judge Goodman found that Stone

         used a fake email account to pose as Lustig and direct threats at Lustig and
         his business partner about investigations against their company along with a
         homophobic insult at Lustig’s daughter’s boyfriend. (Trial Ex. 8). Stone
         used the same account to email Lustig’s business partner again and state that
         Lustig was committing “ruthless and unethical acts” and to draw his attention
         to the various internet sites where Stone had posted her scurrilous accusations
         against Lustig. (Trial Ex. 11). In other emails to Lustig’s business partner
         (and Lustig’s wife and daughter), Stone indicated that Lustig had engaged in
         “heath insurance fraud [that] will soon be investigated” (Trial Ex. 23), and
         that his partner should have a member of the family who is a state attorney
         “find out what Roy Lustig is doing!” (Trial Ex. 22). . . .

         Stone also emailed similar accusations against Lustig to scores of individuals
         and organizations, including all of the justices of the Florida Supreme Court,
         filing complaints with the Florida Bar and many representatives of the
         Florida and U.S. governments, and many national and local news
         organizations. These emails included claims that Lustig: prepares fraudulent
         bills (Trial Exs. 21, 26, 27); changes court transcripts (Trial Ex. 21); makes
         “fraudulent court filings” (Trial Ex. 29); is “in a frenzy to empty [Stone’s]
         mother’s assets and cause her death to shield and cover up [his] conduct”
         (Trial Ex. 21); is a “body snatcher” and “an adult predator and like a child
         molester should be barred from involvement with elderly adults” (Trial Exs.
         26, 27); is a “diabolical fraudster” (Trial Ex. 26); is a “thug attorney” and a
         “habitual liar” engaged in “fraud and lies and embezzlement” (Id.), as well
         as “fraud, perjury, extortion and [other] felony crimes” (Trial Ex. 29); and is
         “masterminding the criminal racketeering enterprise that is engaged in the
         attempted pre‐meditated murder of my mother,” while “extort[ing] over
         $250,000” from her (Trial Ex. 29). . . .

         . . . . Posing as Lustig, Lustig’s daughter, and others, Stone sent a variety of
         emails to Lustig’s daughter, many of which were also sent to Lustig, stating
         that Lustig’s daughter: has an ugly nose, face, and “c_nt” (Trial Exs. 7, 9);
         should “start playing in a circus” (Trial Ex. 12); is a “little c_nt” and an “ugly
         c_nt” (Trial Exs. 12, 15); eats cat food (Trial Ex. 13); and takes drugs (Trial
         Ex. 16).

         Many of the emails attached pictures of Lustig’s daughter and/or other family
         members. (Trial Exs. 12, 13, 14, 15). Stone sent another email to Lustig’s
         wife and daughter, with an attached photograph of Lustig’s daughter, stating

                                                 7
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 8 of 55



          that Lustig’s daughter is stupid and “so ugly like MAMA!” (Trial Ex. 20).
          Stone included a photograph of Lustig and his wife in her post on
          ripoffreport.com where she accused Lustig of having committed criminal
          acts to control disabled elderly persons and take their money. (Trial Ex. 2).
          Stone copied Lustig’s wife on another email to Lustig, informing them that
          she had posted another new report about Lustig on ripoffreport.com. (Trial
          Ex. 17).

   (Id. at 8.) Judge Goodman recommended that the Court award Lustig $700,000 in

   compensatory damages, $1 million in punitive damages, and injunctive relief—

   specifically, he recommended that the Court order Stone to remove seven defamatory

   internet postings and permanently enjoin her from republishing the defamatory statements

   contained in those postings. (Id. at 17-18.)

          On August 31, 2015, Stone filed Objections to Judge Goodman’s Report, arguing

   that (1) the Court lacked subject matter jurisdiction because the Parties were not diverse,

   and (2) “[n]o due process or evidentiary hearing was provided to the defendant and believe

   No Notice of hearing was given to the Defendant.” (D.E. 59 at 1-2.) However, she did not

   object to any of the factual findings contained in the Report. (See id.)

          On September 2, 2015, Stone (purportedly through counsel)4 filed an “Emergency”

   Motion requesting that the Court set aside entry of default and permit her to challenge the

   Court’s subject matter jurisdiction. (D.E. 61.) The Motion also sought leave to file a

   second set of Objections, and the admission pro hac vice of attorney Candice Schwager.

   (See id. at 1.) It is worth noting that although Stone styled her motion as an “emergency,”




          4
               The Motion contains a signature block for Houston, Texas attorney Candice
   Leonard Schwager, but it is not signed.
                                                  8
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 9 of 55



   she failed to certify that it contained a “true emergency” in violation of Local Rule 7.1(e)

   (now Local Rule 7.1(d)).

          On December 7, 2015, the Court entered an Omnibus Order denying the request to

   set aside default, finding that Stone had willfully defaulted. (“Omnibus Order,” D.E. 64 at

   6 (citing Compania Interamaericana Export-Import, S.A. v. Compania Dominicana, 88

   F.3d 948, 951-52 (11th Cir. 1996) (concluding that if a “party willfully defaults by

   displaying either an intentional or reckless disregard for the judicial proceedings, the court

   need make no other findings in denying relief”)).) As an initial matter, the Court denied

   Stone’s request to file a second set of Objections as procedurally improper and untimely,

   (id. at 5), and denied Ms. Schwager’s request for admission pro hac vice for failure to

   comply with the Local Rules, (id. at 6). The Court’s Omnibus Order then overruled Stone’s

   Objections to Judge Goodman’s Report. (See id. at 7-14.) Relevant here, the Court

   rejected Stone’s argument that entering judgment against her would violate due process

   because she was not provided notice of the damages hearing. (Id. at 8-11.) The Court also

   rejected Stone’s argument that the Court lacked subject matter jurisdiction, finding that “all

   of the record evidence indicates that at the time this Action was filed, Defendant was a

   citizen and domiciliary of New York.” (Id. at 13.) And because the amount in controversy

   exceeded $75,000, the Court was vested with diversity jurisdiction. (Id. at 14.) Ultimately,

   the Court adopted Judge Goodman’s recommendation on damages, entered Final Judgment

   in favor of Lustig and against Stone, entered a permanent injunction against Stone, and

   closed the case. (Id. at 14-15.)



                                                 9
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 10 of 55



          On January 6, 2016, Stone appealed the Court’s Omnibus Order. (D.E. 72.) On

   March 8, 2017, the Eleventh Circuit issued its Mandate affirming the Court’s Judgment,

   finding that (1) the Court had subject matter jurisdiction over the case, (Mandate, D.E. 109

   at 4), and (2) the Court did not abuse its discretion in denying Stone’s motion to set aside

   default:

          The record shows that notice was provided to Stone at her New York address,
          which was the only address she had provided to the court at the time.
          Because Stone was mailed filings at her address of record, she was provided
          with notice in a manner reasonably calculated to inform her of the events
          pertaining to her case, even if she did not actually receive that notice.

   (Id. at 6 (citing Jones v. Flowers, 547 U.S. 220, 226 (2006)).)

          On March 21, 2017, Lustig filed a Motion for Order to Show Cause Why Defendant

   Should not be Held in Contempt, asserting that Stone failed to comply with the Court’s

   Omnibus Order by (1) failing to remove the defamatory internet postings and (2)

   republishing the statements contained in the internet postings. (D.E. 111 at 2.) The Court

   referred the Motion to Judge Goodman, (D.E. 112), who issued a Report and

   Recommendations and Certification of Facts, (D.E. 133). Therein, Judge Goodman found

   that Lustig had met his initial burden of showing that Stone failed to comply with the

   Court’s Omnibus Order, and recommended that the Court order Stone to appear at a hearing

   to show cause why she should not be found in contempt. (Id. at 6.) The Report provided

   the Parties fourteen days to file objections, (id. at 7), but no objections were filed.

   Consequently, on January 9, 2018, the Court adopted Judge Goodman’s Report and

   Recommendation and Certification of Facts, granted Lustig’s Motion for Order to Show

   Cause, and scheduled a show cause hearing. (D.E. 138.) The Court later granted Stone’s

                                                10
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 11 of 55



   Motion requesting a continuance of the show cause hearing (because she was incarcerated)

   and rescheduled the show cause hearing. (D.E. 143.) On June 26, 2018, the Court was

   required to continue the show cause hearing a second time. (D.E. 163.) To date, the Court

   has not rescheduled the show cause hearing.

          On April 16, 2018, Stone filed three pro se “Emergency” Motions to Produce

   Documents, (D.E. 144, 146, 147), and a pro se “Emergency” Motion to Quash Subpoena,

   (D.E. 145). The Court later denied those motions, finding:

          The Motions associated with Docket Entries [145], [146], and [147] are
          related solely to the Parties’ state court case, and request relief this Court is
          without jurisdiction to grant. The issues raised in the Motion associated with
          Docket Entry [144] may be partially related to this case, but involve moot
          issues. Specifically, Defendant complains of an “illegal sale” sought by
          Plaintiff. This may be a reference to Plaintiff’s [126] Motion for Partial
          Enforcement of Money Judgment by Judicial Sale of Personal Property, in
          which Plaintiff seeks to enforce the Court’s judgment by ordering the sale of
          Plaintiff’s interest in two LLCs. Upon a [135] Report and Recommendation
          from the Magistrate Judge, the Court denied that Motion without prejudice
          for failure to satisfy the requirements of Section 605.0503(4), Florida
          Statutes. (D.E. [137].) Accordingly, assuming arguendo that this is the
          “illegal sale” Defendant references, the Court has denied Plaintiff’s Motion
          and that issue is now moot. To the extent Defendant is referring to a different
          “illegal sale,” it concerns an issue over which this Court is without
          jurisdiction.

   (D.E. 150.) It is also worth noting that Stone failed to certify that any of these “emergency”

   motions contained a “true emergency,” in violation of Local Rule 7.1(d).

          On April 16, 2018, Stone also filed a pro se Motion to Vacate Judgment. (D.E.

   148.) Stone first argued that the Court should vacate judgment under Rule 60(b)(3) on the

   grounds that the judgment was procured by fraud, misrepresentation, or the misconduct of

   Lustig—specifically, she asserted that she did not send the “obscene” emails Judge


                                                 11
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 12 of 55



   Goodman discussed as part of the basis for the monetary judgment. (D.E. 148 at 2.)

   Second, she argued that the Court should vacate the Judgment as void under Rule 60(b)(4)

   because she was not present at the damages hearing. (Id. at 3, 5.) Finally, she argued that

   the Judgment constitutes a gross miscarriage of justice. (Id. at 6.)

          On April 18, 2018, the Court entered an Order denying the Motion to Vacate

   Judgment, finding that: (1) “[t]o the extent that Defendant argues that the judgment was

   procured by fraud, misrepresentation, or Plaintiff’s misconduct, it is untimely because it

   was filed more than two years after the entry of judgment”; and (2) “[t]o the extent that

   Defendant argues that the judgment is void or constitutes a gross miscarriage of justice, the

   Court finds that it is untimely because it was not ‘made within a reasonable time . . . after

   the entry of the judgment[.]’” (“April 18, 2018 Order,” D.E. 149 (quoting Fed. R. Civ. P.

   60(c)(1)).) On May 18, 2018, Stone, through newly-retained attorney Arthur J. Morburger,

   appealed the Court’s April 18, 2018 Order. (D.E. 158.) On August 7, 2019, the Eleventh

   Circuit issued an opinion affirming the Court’s April 18, 2018 Order denying Stone’s

   Motion to Vacate Judgment. See Lustig v. Stone, Case No. 18-12106 (11th Cir. Aug. 7,

   2019). It found that Stone had failed to brief (and therefore abandoned) the timeliness

   issue, but nevertheless found that “the district court did not err in denying her Rule 60(b)(4)

   motion as untimely . . . .” Id. at 3. It further found that Stone had “waived her due process

   arguments by waiting two years after entry of judgment to raise them.” Id. at 4. On August

   21, 2019, Stone filed a petition for rehearing and rehearing en banc, which the Eleventh

   Circuit denied. Mandate issued January 31, 2020. (D.E. 212.)



                                                 12
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 13 of 55



         Meanwhile, on May 4, 2018, Stone filed a pro se Motion to Vacate Judgment and

   to Set Aside Judgment for Fraud on the Court. (D.E. 151.) The Court denied that Motion

   without prejudice “to being refiled through counsel if appropriate.” (D.E. 172.)

         On July 2, 2018, Stone filed a pro se Motion to Cancel Order to Show Cause Hearing

   and Declaration of Truth. (D.E. 166.) On July 5, 2018, the Court entered an Order striking

   that Motion pursuant to Local Rule 11.1(d)(4), which provides that a party who has an

   attorney cannot file pro se motions. (D.E. 167.)

         On September 14, 2018, Stone filed a pro se Motion to Disqualify Judge Joan

   Lenard and Magistrate Judge Jonathan Goodman and Set Aside, Void and Vacate Their

   Illegal Orders. (D.E. 170.) The same day, Stone filed a pro se Motion to Order FBI and

   Department of Justice Investigation Into this Matter. (D.E. 171.) On September 17, 2018,

   the Court struck those Motions pursuant to Local Rule 11.1(d)(4), which provides that a

   party who has an attorney cannot file pro se motions. (D.E. 172.)

         On March 13, 2019, Stone, through counsel, filed a Motion for Relief from

   Judgment and Default Order, seeking to vacate Judgment under Rules 60(a), 60(b)(4),

   60(b)(6), and 60(d)(3). (D.E. 174.) On April 29, 2019, the Court entered an Order denying

   that Motion. (“April 29, 2019 Order,” D.E. 179.) On May 29, 2019, Stone filed a Notice

   of Appeal of the Court’s April 29, 2019 Order. (D.E. 191.) That appeal is currently

   pending before the Eleventh Circuit. See Lustig v. Stone, Case No. 19-12112 (11th Cir.

   docketed May 31, 2019).

         Meanwhile, on May 8, 2019, Stone, through counsel, filed a Motion for

   Disqualification, seeking to disqualify the undersigned Judge from presiding over this

                                               13
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 14 of 55



   matter. (D.E. 180.) The basis for the motion is that the undersigned allegedly has

   “extrajudicial prejudicial knowledge of the parties’ Bar status and of certain extraneous

   dehors the record internet disclosures.” (Id. at 1.) Lustig filed a Response observing that

   “all of the facts cited by Stone as having been obtained extrajudicially are actually part of

   the record, having been introduced through various filings by Plaintiff Roy R. Lustig.”

   (D.E. 181 at 1.)

          On May 17, 2019, Stone filed a Suggestion of Bankruptcy on the docket. (D.E.

   182.) On May 24, 2019, the Court entered an Order staying the case pending the

   bankruptcy proceedings, and denying without prejudice all pending motions (and

   specifically the Motion for Disqualification). (D.E. 189.)

          On November 8, 2019, Stone filed a pro se “Emergency Motion to Set Aside Illegal,

   Corrupt, VOID Judgment that is the Product of Massive Criminal and Civil Human Rights

   Violations; Other Extrajudicial Crimes and Violations of Due Process; and to

   Embezzlement; Theft and Other Felony Crimes for which there is No Immunity[, and]

   Demand for Jury Trial.” (D.E. 197.) The same day, the Court entered an Order striking

   that Motion pursuant to Local Rule 11.1(d)(4), which provides that a party who has an

   attorney cannot file pro se motions. (D.E. 198.) Alternatively, the Court struck the Motion

   for failure to comply with Local Rule 7.1(d), which requires a party to certify that an

   “emergency” motion presents a “true emergency.”5 (Id.)




          5
                 See supra Note 1.
                                                14
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 15 of 55



          On November 19, 2019, Mr. Morburger filed an “Emergency Motion to Withdraw”

   which states, in its entirety:

                 Arthur J. Morburger files this emergency motion to withdraw from
          representation of Defendant in the above-styled case in the District Court for
          the Southern District of Florida (but is not withdrawing in the pending
          Eleventh Circuit appeals) at the request of Defendant Barbara Stone 19 W.
          Flagler St. Ste. 404 Miami, FL 33130, as required by the Court.

   (D.E. 199.) The address Mr. Morburger provided for Stone is Mr. Morburger’s office

   address. (See id.) Mr. Morburger attached to his Motion a “Certification of Emergency

   Motion to Withdraw,” which states, in its entirety:

                  Arthur J. Morburger files this certification of emergency motion to
          withdraw as Defendant Barbara Stone has an emergency matter pending sui
          juris in the above-styled case in the District Court for the Southern District
          of Florida.

   (D.E. 199-1.) Lustig filed a Response opposing the Motion to Withdraw. (D.E. 202.)

          On November 25, 2019, Stone filed three pro se Motions: (1) an “Emergency

   Motion to Supplement to Emergency Motion to Set Aside Intentional Illegal Void Order;

   Emergency Motion to Set Aside Illegal Order ‘Striking’ Stone’s Emergency Motion; and

   Concurrent Emergency Demand for Jury Trial,” (D.E. 203); an “Emergency Motion to

   Transfer this Matter to Federal Law Enforcement; and Concurrent Demand for Jury Trial,”

   (D.E. 204); and (3) an “Emergency Motion for Jury Trial,” (D.E. 205). On November 26,

   2019, the Court entered an Order striking those motions pursuant to Local Rule 11.1(d)(4),

   which provides that a party who has an attorney cannot file pro se motions. (D.E. 206.)

   The Court further noted that even if Stone had been authorized to file the Motions, the

   Court was without jurisdiction to entertain their merits because they presented issues that


                                               15
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 16 of 55



   were before the Eleventh Circuit Court of Appeals in Case Nos. 18-12106 and 19-12112.

   (Id.) The Court also noted that the Motions failed to properly certify that they presented

   “true” emergencies in violation of Local Rule 7.1(d), and that, in any event, the Court had

   reviewed the Motions and found that none of them presented a true emergency. (Id.)

          On December 11, 2019, the Court denied Mr. Morburger’s Emergency Motion to

   Withdraw. (D.E. 207.) The Court initially noted that the Motion failed to comply with

   Local Rule 7.1(d) because it did not set forth in detail the nature of the emergency, the date

   by which a ruling is necessary, and the reason the ruling is needed by the stated date, nor

   did it certify that the Motion presented a “true emergency.” (Id. at 6.) Regardless, the

   Court found no basis for granting leave to withdraw:

          At Stone’s direction, Mr. Morburger seeks to withdraw only from these
          District Court proceedings. (See Mot. at 1 (requesting to withdraw “from
          representation of Defendant in the above-styled case in the District Court for
          the Southern District of Florida (but is not withdrawing in the pending
          Eleventh-Circuit appeals) at the request of Defendant Barbara Stone”).) It is
          clear that the only reason Stone has requested Mr. Morburger to withdraw
          (and/or has terminated their legal relationship solely with regard to these
          District Court proceedings) is so she will no longer be prohibited by Local
          Rule 11.1(d)(4) from filing pro se motions. (See D.E. 199-1.) The Court
          finds that this is not a good reason for granting withdrawal, especially
          considering that the issues presented by Stone’s pro se motions are currently
          before the Eleventh Circuit Court of Appeals in two separate cases and,
          therefore, the Court is without jurisdiction to address their merits. See Lustig
          v. Stone, Case No. 18-12106 (11th Cir. Aug. 21, 2019); Lustig v. Stone, Case
          No. 19-12112-J (11th Cir. November 13, 2019). The Court further finds that
          Stone’s pro se motions in a closed case that is on appeal greatly prejudice
          Lustig who, to avoid default, must file a response to each motion, and greatly
          harm the administration of justice. Stone has filed at least thirteen motions
          since the Eleventh Circuit issued its Mandate affirming the Court’s Judgment
          on March 8, 2017; the time the Court must spend considering and addressing
          Stone’s motions in writing could be spent on other cases. Consequently, Mr.
          Morburger is not permitted to withdraw as counsel.


                                                16
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 17 of 55



   (Id. at 6-7.)

          The next day, December 12, 2019, Stone filed a pro se “Emergency Motion for Jury

   Trial to Set Aside Striking of Resubmitted Emergency Motion to Set Aside Illegal, Corrupt

   Void Judgment for Which There is No Immunity and Supplement Thereto and to Declare

   All Orders and Judgment Entered Herein Illegal and Void.” (D.E. 208.) On December 16,

   2019, the Court entered an Order striking that Motion pursuant to Local Rule 11.1(d)(4),

   which provides that a party who has an attorney cannot file pro se motions. (D.E. 210.)

   The Court further observed that Stone ultimately sought vacatur of the Court’s judgment

   and related orders, but those issues were before the Eleventh Circuit in Case Nos. 18-12106

   and 19-12112, and the Court was therefore without jurisdiction to entertain the merits of

   the Motion. (Id.) The Court also noted that the Motion failed to properly certify that it

   presented a “true” emergency in violation of Local Rule 7.1(d), and that, in any event, the

   Court had reviewed the Motion and found that it did not present a true emergency. (Id.)

          On May 27, 2020, Stone filed two pro se Motions: (1) an “Emergency Motion [that]

   Sets Forth Irrefutable Felony Crimes Perpetrated by Roy R. Lustig in a Criminal RICO to

   Obtain Illegal Financial Windfall and Theft of Assets of a Vulnerable Adult in

   Combination with Massive Criminal and Civil Human Rights Deprivations and

   Obstruction of Justice by Judge Joan Lenard and Magistrate Jonathan Goodman All of

   Whom are Using the United States Federal Courts for Illegal Purposes for which they are

   not Intended Whereby Immediate Relief is Mandated and Demanded; Motion for Re-

   Hearing; Setting Aside Illegal Void Judgment, and other Relief; and Demand for Reporting

   of Crimes by Roy R. Lustig and Criminal Restitution; Reparation and Sanctions and for

                                               17
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 18 of 55



   Compliance by all Courts, Including Appellate Court with Stone’s Fundamental,

   Inalienable Constitutional Rights; Mandate to Report Crimes; and Adherence to

   Fundamental Principles Whereby the United States Courts are not Subverted for Illegal

   Activities,” (D.E. 217); and (2) an “Emergency Motion to Report Roy L. [sic] Lustig to

   Law Enforcement and the Florida Bar and for Restitution, and Criminal Sanctions,” (D.E.

   218). On June 2, 2020, the Court entered an Order striking those Motions pursuant to Local

   Rule 11.1(d)(4), which provides that a party who has an attorney cannot file pro se motions,

   and, alternatively, for noncompliance with the Local Rules. (D.E. 222.) The Court further

   observed that Stone ultimately sought vacatur of the Court’s judgment and related orders,

   but those issues were before the Eleventh Circuit in Case No. 19-12112 and the Court was

   therefore without jurisdiction to entertain the merits of the Motions. (Id.)

          On June 22, 2020, Stone filed four pro se documents: (1) “Emergency Declaratory

   Judgment Summary Pursuant to Rule 57 and 28 U.S.C. § 2201 Applicable to All

   Emergency Declaratory Judgments Filed Concurrently; and Demand for Relief; and

   Demand for Joan Lenard and All ‘Officers of the Court’ Involved in this Sordid Scandal to

   Comply with the Law and Judicial Canons and Report the Criminal Activities of Roy R.

   Lustig Including the Use of Electronic Means to Circulate Obscene Materials to Obtain

   Illegal Financial Gain; Perjury and Suborning Perjury; and Theft and Embezzlement of the

   Assets of a Vulnerable Adult to Federal and State Law Enforcement for Criminal

   Investigation and to the Florida Bar for Discipline/Disbarment,” (D.E. 223); (2)

   “Emergency Declaratory Judgment Pursuant to Rule 57 and 28 U.S.C. § 2201 Emergency

   Demand for Response by Joan Lenard and Demand for Jury Trial and Relief,” (D.E. 224);

                                                18
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 19 of 55



   (3) “Emergency Declaratory Judgment Pursuant to Rule 57 and 28 U.S.C. § 2201 Demand

   for Response by Roy R. Lustig,” (D.E. 225); and (4) “Emergency Certification,” (D.E.

   226). On June 25, 2020, the Court entered an Order striking those filings pursuant to Local

   Rule 11.1(d)(4), which provides that a party who has an attorney cannot file pro se motions,

   and, alternatively, for noncompliance with the Local Rules.6 (D.E. 227.) To the extent

   that Stone was attempting to assert a “declaratory judgment” counterclaim, the Court struck

   it as untimely, finding: “This case has been closed since December 7, 2015 when the Court

   entered Final Judgment in favor of Plaintiff and against Defendant. (See D.E. [64].) The

   Eleventh Circuit issued its Mandate affirming the Courts Judgment on March 8, 2017.

   (D.E. [109].) Consequently, the merits of the Parties’ disputes are no longer before the

   Court.” (Id.) The Court further observed that Stone ultimately sought vacatur of the

   Court’s judgment and related orders, but those issues were before the Eleventh Circuit in

   Case No. 19-12112 and the Court was therefore without jurisdiction to entertain the merits

   of the Motions. (Id.)

   II.    Discussion

          Federal district courts have the power under the All Writs Act, 28 U.S.C. § 1651, to

   enjoin vexatious litigants from filing actions in both judicial and non-judicial forums,

   provided the injunction does not completely foreclose a litigant from any access to the

   courts. See Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1295 n.15, 1298 (11th Cir.

   2002); see also Martin-Trigona v. Shaw, 986 F.2d 1384, 1387 (11th Cir. 1993); In re


          6
                  Notably, the “Emergency Certification” failed to comply with Local Rule 7.1(d)(1),
   which is the Local Rule that prescribes what the emergency certification “must” say.
                                                  19
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 20 of 55



   Hartford Textile Corp., 659 F.2d 299, 305 (2d Cir. 1981) (“The United States Courts are

   not powerless to protect the public, including litigants . . . from the depredations of those .

   . . who abuse the process of the Courts to harass and annoy others with meritless, frivolous,

   vexatious or repetitive . . . proceedings.”).

          The traditional standards applicable to issuance of an injunction do not apply to the

   issuance of an injunction against a vexatious litigant. Klay v. United Healthgroup, Inc.,

   376 F.3d 1092, 1100-01 (11th Cir. 2004) (“The requirements for a traditional injunction do

   not apply to injunctions under the All Writs Act because a court’s traditional power to

   protect its jurisdiction, codified by the Act, is grounded in entirely separate concerns.”);

   see also Ray v. Lowder, No. 5:02-CV-316-OC-10GRJ, 2003 WL 22384806, at *2 (M.D.

   Fla. Aug. 29, 2003) (citing In re Martin-Trigona, 737 F.2d 1254, 1262 (2d Cir. 1984)).

   Instead, “[a] history of litigation entailing ‘vexation, harassment and needless burden on

   the courts and their supporting personnel’ is enough.” Ray, 2003 WL 22384806, at *2

   (citing In re Martin-Trigona, 737 F.2d at 1262).

          In making the determination whether the litigant’s conduct is sufficient to
          justify the entry of what is referred to as a Martin–Trigona order, the
          following factors provide guidance: (1) the litigant’s history of litigation and
          in particular whether it entailed vexatious, harassing or duplicative lawsuits,
          (2) the litigant’s motive in pursuing the litigation, e.g. does the litigant have
          an objective good faith expectation of prevailing, (3) whether the litigant is
          represented by counsel, (4) whether the litigant has caused needless expense
          to other parties or has posed an unnecessary burden on the courts and their
          personnel, (5) whether other sanctions would be adequate to protect the
          courts and other parties.




                                                   20
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 21 of 55



   Id. (citing Safir v. United States Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)) (footnotes

   omitted). Each of these factors supports a finding that Defendant Barbara Stone is a

   vexatious litigant who should be restricted from making further filings.

          a.      History of Litigation

          First, the Court looks to Stone’s history of litigation in this Court and elsewhere.

   Ray, 2003 WL 22384806, at *2 (citing Safir, 792 F.2d at 24). The Court has identified

   eighteen separate federal cases in which Stone has, in some way, challenged her mother’s

   guardianship proceedings and/or disparaged Roy Lustig (among many others).7 The Court

   will discuss them in chronological order below.8

                  1.      Stone v. Genden, 14-cv-03404-LAP (S.D.N.Y. May 6, 2014)

          On May 6, 2014, Stone filed in the United States District Court for the Southern

   District of New York a pro se “Ex Parte Emergency Application for a Temporary

   Restraining Order and Order to Show Cause why Jacqueline Hertz and Blaire Lapides the

   Abusive Guardians for her Mother Should Not be Enjoined Prohibited and Restrained from

   Excluding Barbara Stone from Unfettered Association with her Mother.” Stone v. Genden,

   et al., 14-cv-03404-LAP, D.E. 1 (S.D.N.Y. May 6, 2014). She also filed a pro se thirty-

   four page complaint (inclusive of exhibits) against six defendants, including Lustig, Hertz,

   Lapides, and Judge Genden. Id., D.E. 2. Briefly, the complaint accused the defendants of


          7
                  Two of those cases—Lustig v. Stone, Case No. 4:18-cv-00469-JGZ (D. Ariz. Mar.
   20, 2018) and Lustig v. Stone, Case No. 4:18-mc-00004-JGZ-BPV (D. Ariz. Mar. 20, 2018)—are
   related and will be discussed under a single heading. See infra Section II(a)(7).
          8
                   The Court takes judicial notice of the documents filed in the cases discussed below
   for the limited purpose of recognizing the filings and judicial acts they represent. See United States
   v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).
                                                    21
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 22 of 55



   engaging in an organized enterprise to exploit vulnerable adults, including Helen Stone.

   Id. Stone claimed to have been

          subjected to fraud, illegal color of law crime, defamation, slander, malicious
          prosecution, insults, threats, entrapment and criminal prosecution, extortion,
          exploitation, emotional infliction of distress, vilification, malicious and
          unlawful interference with her relationship with her mother and financial
          hardship delivered viciously and vindictively at the hands of predators in the
          Vulnerable Adult Exploitation Enterprise.

   Id. at 3-4. On May 8, 2014, Stone withdrew her complaint to be refiled at a later date. Id.,

   D.E. 4. On May 13, 2014, the case was dismissed. Id., D.E. 5.

                 2.     Stone v. Hertz, et al., 14-cv-03478-LAP (S.D.N.Y. May 12, 2014);
                        Stone v. Hertz, et al., Case No. 14-21776-Civ-Williams (S.D. Fla.
                        May 14, 2014)

          On May 12, 2014, Stone filed a rambling fifty-page pro se complaint (exclusive of

   exhibits) against twelve defendants—including Lustig, Hertz, Lapides, Judge Genden, the

   State of Florida, then-Florida Governor Rick Scott, and then-Florida Attorney General Pam

   Bondi—in the United States District Court for the Southern District of New York. Stone

   v. Hertz, et al., 14-cv-03478-LAP (S.D.N.Y. May 12, 2014). On May 14, 2014, the case

   was transferred to the Southern District of Florida and assigned to Judge Williams. Stone

   v. Hertz, et al., 14-21776-Civ-Williams, D.E. 4 (S.D. Fla. May 14, 2014).               Stone

   subsequently filed a rambling seventy-page pro se Amended Complaint (exclusive of

   exhibits, which were another 318 pages) which challenges the legality of her mother’s

   guardianship proceedings, accuses all of those involved of wrongdoing, and compares her

   mother’s guardianship to the Holocaust. Id., D.E. 10 at 20. After Judge Williams denied

   Stone’s pro se “emergency” Motion for a hearing and an injunction, see id., D.E. 23, Stone


                                               22
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 23 of 55



   filed a pro se “emergency” motion for Judge Williams’s recusal, id., D.E. 32. Stone filed

   at least three other pro se “emergency” motions in that case, see id., D.E. 16, 38, 57, all of

   which were either denied or denied as moot, see id., D.E. 19, 76. Stone also filed an

   emergency petition to the Eleventh Circuit for a writ of mandamus in which she asked the

   court to, inter alia:

          (1) compel a Florida court and Florida judicial officials to render void an
          [sic] probate judge’s order barring her from visiting her elderly mother in a
          health facility; (2) release her from the “false imprisonment” imposed after
          she had violated the order; (3) order both state and federal judicial officials
          to prosecute the individuals who had abused her mother under the guise of a
          court-ordered guardianship; (4) order the Florida State Bar to suspend or
          revoke the law license of one of the offending individuals; and (5) adjudicate
          a Florida state attorney guilty of fraud and perjury.

   See id., D.E. 66. The Eleventh Circuit denied the petition. See id. Judge Williams

   ultimately dismissed most of Stone’s claims with prejudice, id., D.E. 76. Although Judge

   Williams provided Stone leave to file a Second Amended Complaint against two

   defendants solely as to malpractice and breach of fiduciary duty claims, id. at 21, Stone

   failed to file a Second Amended Complaint.

                  3.       Stone v. Scott, et al., Case No. 14-23318-Civ-Scola (S.D. Fla. Sept.
                           8, 2014)

          On September 8, 2014, Stone filed a rambling thirty-five page pro se “Emergency

   Verified Complaint and Emergency Injunction” (inclusive of exhibits) against then-Florida

   Governor Rick Scott, then-Florida Attorney General Pam Bondi, and several others. Stone

   v. Scott, et al., Case No. 14-23318-Civ-Scola, D.E. 1 (S.D. Fla. Sept. 8, 2014). In that case,

   Stone appears to allege that as a result of actions Stone took in her mother’s guardianship

   proceedings, the defendants discriminated and retaliated against Stone. See id. One of the

                                                 23
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 24 of 55



   stated bases for the Court’s jurisdiction was the federal statute prohibiting genocide, 18

   U.S.C. § 1091. Id. at 2. On September 17, 2014, Judge Scola sua sponte dismissed the

   Complaint on several grounds, including failure to state a claim under Rule 12(b)(6) and

   28 U.S.C. § 1915(e), finding that Stone’s “claims are fantastical and delusional.” Id., D.E.

   15.

                 4.      Lustig v. Stone, 15-20150-Civ-Lenard (S.D. Fla. Jan. 15, 2015)

          On January 15, 2015, Lustig instituted the instant lawsuit against Stone. (D.E. 1.)

   Although Stone is the Defendant in this case, she attempted to file a rambling sixty-page

   pro se Counterclaim (exclusive of exhibits) against Lustig, Hertz, Lapides, Judge Genden,

   the State of Florida, the Florida Bar Association, and many others. (D.E. 25.) Broadly

   speaking, the Counterclaim accuses the defendants of fraud, racketeering, and engaging in

   a criminal enterprise in regard to her mother’s guardianship proceedings. (See id.) The

   Court dismissed the Counterclaim upon finding that Stone willfully defaulted. (D.E. 35.)

          Stone also attempted to file an “Amended Complaint and Emergency Application

   for Temporary Restraining Order & Expedited Hearing On Preliminary Injunction” naming

   Judge Genden as the lone defendant. (D.E. 32.) The Court entered an Order striking the

   Amended Complaint, observing: “This case is one by Plaintiff Roy Lustig against Stone

   for defamation per se, intentional infliction of emotional distress, interference with

   advantageous business relationship, and injunctive relief. (See D.E. 5.) Stone’s ‘Amended

   Complaint’ names only Judge Genden as a Defendant and is completely irrelevant to this

   Action.” (D.E. 34.)



                                               24
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 25 of 55



         On December 7, 2015, the Court entered Final Judgment in favor of Lustig and

   against Stone, ordered Stone to remove the defamatory statements from the internet,

   permanently enjoined her from continuing to publish or republishing the defamatory

   statements, and closed the case. (D.E. 64.) The Eleventh Circuit subsequently affirmed

   the Court’s Judgment. (D.E. 109.)

         Stone later filed a Motion to Vacate Judgment, (D.E. 148), which the Court denied,

   (D.E. 149). The Eleventh Circuit subsequently affirmed the Court’s Order denying Stone’s

   Motion to Vacate Judgment. Lustig v. Stone, Case No. 18-12106 (11th Cir. Aug. 7, 2019).

         Stone also filed a Motion for Relief From Judgment and Default Order, (D.E. 174),

   which the Court denied, (D.E. 179). Stone has appealed that Order. Lustig v. Stone, Case

   No. 19-12112 (11th Cir. May 31, 2019).

         Stone has also filed numerous other motions and papers, all of which were meritless

   and utterly frivolous. (See, e.g., D.E. 170 (“Motion to Disqualify Judge Joan Lenard and

   Magistrate Judge Jonathan Goodman and Set Aside, Void and Vacate Their Illegal

   Orders”); D.E. 171 (“Motion to Order FBI and Department of Justice Investigation into

   this Matter”); D.E. 180 (“Motion for Disqualification”); D.E. 197 (“Emergency Motion to

   Set Aside Illegal, Corrupt VOID Judgment that is the Product of Massive Criminal and

   Civil Human Rights Violations; Other Extrajudicial Crimes and Violations of Due Process;

   and Criminal Acts as Accomplices and Accessories to Embezzlement; Theft and Other

   Felony Crimes for Which there is no Immunity”); D.E. 203 (“Emergency Supplement to

   Emergency Motion to Set Aside Intentional Illegal Void Order; Emergency Motion to Set

   Aside Illegal Order ‘Striking’ Stone’s Emergency Motion; and Concurrent Emergency

                                             25
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 26 of 55



   Demand for Jury Trial”); D.E. 204 (“Emergency Motion to Transfer this Matter to Federal

   Law Enforcement”); D.E. 205 (“Emergency Motion for Jury Trial”); D.E. 208

   (“Emergency Motion for Jury Trial to Set Aside Striking of Resubmitted Emergency

   Motion to Set Aside Illegal, Corrupt Void Judgment for which there is No Immunity and

   Supplement Thereto and to Declare All Orders and Judgment Entered Herein Illegal and

   Void”); D.E. 217 (“Emergency Motion [that] Sets Forth Irrefutable Felony Crimes

   Perpetrated by Roy R. Lustig in a Criminal RICO to Obtain Illegal Financial Windfall and

   Theft of Assets of a Vulnerable Adult in Combination with Massive Criminal and Civil

   Human Rights Deprivations and Obstruction of Justice by Judge Joan Lenard and

   Magistrate Jonathan Goodman All of Whom are Using the United States Federal Courts

   for Illegal Purposes for which they are not Intended Whereby Immediate Relief is

   Mandated and Demanded; Motion for Re-Hearing; Setting Aside Illegal Void Judgment,

   and other Relief; and Demand for Reporting of Crimes by Roy R. Lustig and Criminal

   Restitution; Reparation and Sanctions and for Compliance by all Courts, Including

   Appellate Court with Stone’s Fundamental, Inalienable Constitutional Rights; Mandate to

   Report Crimes; and Adherence to Fundamental Principles Whereby the United States

   Courts are not Subverted for Illegal Activities”); D.E. 218 (“Emergency Motion to Report

   Roy L. [sic] Lustig to Law Enforcement and the Florida Bar and for Restitution, and

   Criminal Sanctions”); D.E. 223 (“Emergency Declaratory Judgment Summary Pursuant to

   Rule 57 and 28 U.S.C. § 2201 Applicable to All Emergency Declaratory Judgments Filed

   Concurrently; and Demand for Relief; and Demand for Joan Lenard and All ‘Officers of

   the Court’ Involved in this Sordid Scandal to Comply with the Law and Judicial Canons

                                             26
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 27 of 55



   and Report the Criminal Activities of Roy R. Lustig Including the Use of Electronic Means

   to Circulate Obscene Materials to Obtain Illegal Financial Gain; Perjury and Suborning

   Perjury; and Theft and Embezzlement of the Assets of a Vulnerable Adult to Federal and

   State Law Enforcement for Criminal Investigation and to the Florida Bar for

   Discipline/Disbarment”); D.E. 224 (“Emergency Declaratory Judgment Pursuant to Rule

   57 and 28 U.S.C. § 2201 Emergency Demand for Response by Joan Lenard and Demand

   for Jury Trial and Relief”); D.E. 225 (“Emergency Declaratory Judgment Pursuant to Rule

   57 and 28 U.S.C. § 2201 Demand for Response by Roy R. Lustig”).

          This case has also spawned litigation in the District of Arizona, where Lustig sought

   to execute this Court’s Judgment upon assets Stone owns in Arizona, and several cases

   involving Stone in the United States Bankruptcy Court in the District of Arizona and the

   Southern District of Florida. Stone exhibits the same erratic behavior in those cases, which

   will be discussed in their chronological order below. (See infra Section II(a)(7) – (11).)

                 5.     Stone v. Brennan, et al., Case No. 15-20810-Civ-Altonaga (S.D.
                        Fla. Feb. 27, 2015)

          On February 27, 2015, Stone filed a rambling fifty-seven-page pro se Complaint

   (inclusive of exhibits) against then-Assistant State Attorney Annette del Aquila, and then-

   state court Judge Victoria Brennan. Stone v. Brennan, et al., Case No. 15-20810-Civ-

   Altonaga, D.E. 1 (S.D. Fla. Feb. 27, 2015). Like the complaint in Case No. 14-23318-Civ-

   Scola, the complaint in Case No. 15-20810-Civ-Altonaga based its jurisdiction in part on

   the federal statute prohibiting genocide, 18 U.S.C. § 1091. Id., D.E. 1 at 2. The complaint

   accuses Ms. del Aquila of obstructing justice, perjury, and failing to investigate Stone’s


                                               27
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 28 of 55



   report of elder abuse against her mother. See id. at 7-9. It accuses Judge Brennan of

   obstructing justice, conspiring with the state attorney, tampering with evidence, and

   denying Stone a hearing regarding her mother’s alleged abuse. See id. at 9-11. On March

   9, 2015, Judge Altonaga dismissed the complaint for failure to state a claim pursuant Rule

   12(b)(6) and 28 U.S.C. § 1915(e), on immunity grounds, and for lack of subject matter

   jurisdiction. Id., D.E. 6.

                 6.      Stone v. Genden, et al., Case No. 15-61004-Civ-Zloch (S.D. Fla.
                         May 14, 2015)

          On May 14, 2015—one week after this Court entered default against Stone and

   dismissed her Counterclaim—Stone filed a rambling fifty-five-page pro se complaint

   (inclusive of exhibits) against Judge Genden, Lustig, Hertz, Lapides, and others. Stone v.

   Genden, et al., Case No. 15-61004-Civ-Zloch, D.E. 1 (S.D. Fla. May 14, 2015). Briefly,

   the complaint challenges Judge Genden’s authority to preside over the guardianship

   proceedings and seeks an injunction against all of the defendants named therein. See id.

   The complaint was followed by a thirty-four-page “emergency” motion for a temporary

   restraining order filed by attorney Candice Schwager appearing pro hac vice on Stone’s

   behalf, id., D.E. 10, which was stricken by the court, id., D.E. 17. Ms. Schwager then filed

   a twenty-page “emergency” motion for a temporary restraining order that included over

   two-hundred pages of exhibits. Id., D.E. 18, 18-1. The court ultimately denied the motion

   for a temporary restraining order. Id., D.E. 50. A magistrate judge also issued a Report

   recommending that the Court grant the defendants’ motions to dismiss, but Stone filed a

   Notice of Voluntary Dismissal before the Court could rule on the Report. Id., D.E. 64.


                                               28
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 29 of 55



          Prior to the voluntary dismissal, Judge Genden moved the court to sanction Stone.

   Id., D.E. 46. In the Motion, Judge Genden argued that Rule 11 sanctions were appropriate

   due to Stone’s unceasing, frivolous attempts to undermine the state court guardianship

   proceedings through federal litigation. Id. at 2-3. Judge Genden sought an order enjoining

   Stone from filing any new civil action related to the guardianship proceedings without first

   obtaining an order from a District Court Judge that the proposed action states a claim upon

   which relief can be granted and is not presented for an improper purpose. Id. at 3. On

   August 20, 2015, Stone responded to the Motion for Sanctions asserting that “the Court

   cannot impose monetary sanctions[9] unless a show cause order is first issued prior to

   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL, which has not occurred given

   that PLAINTIFF files her timely NOTICE OF DISMISSAL prior to any such issuance by

   the Court.” Id., D.E. 63 at 8. The same day, Stone filed a Notice of Voluntary Dismissal.

   Id., D.E. 64. On August 24, 2015, Judge Zloch entered a Final Order of Dismissal and

   closed the case. Id., D.E. 67.

                 7.     Lustig v. Stone, Case No. 4:18-cv-00469-JGZ (D. Ariz. Mar. 20,
                        2018);
                        Lustig v. Stone, Case No. 4:18-mc-00004-JGZ-BPV (D. Ariz. Mar.
                        20, 2018)

          On March 20, 2018, Lustig registered this Court’s Judgment in the United States

   District Court for the District of Arizona in two separate cases, seeking to execute the

   Judgment upon assets owned by Stone in that District. Lustig v. Stone, Case Nos. 4:18-

   cv-00469-JGZ, 4:18-mc-00004-JGZ-BPV, D.E. 1, 4 (D. Ariz. Mar. 20, 2018).


          9
                 Judge Genden’s Motion does not request monetary sanctions. (See D.E. 46.)
                                               29
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 30 of 55



          After Lustig obtained a writ of garnishment in Case No. 4:18-cv-00469-JGZ, D.E.

   5, and writ of execution, id., D.E. 9, Stone began her assault on the legitimacy of the

   proceedings. See id., D.E. 17, 20, 25, 31, 32. When the court was not receptive to her

   arguments, Stone filed five motions to disqualify United States District Judge Jennifer G.

   Zipps, id., D.E. 40, 83, 120, 171, 186, and three motions to disqualify United States

   Magistrate Judge Bernardo Velasco, id., D.E. 29, 86, 121. Those motions were denied.

   See id., D.E. 75, 94, 98, 113, 122, 200. When the case was reassigned to Magistrate Judge

   Eric J. Markovich, id. D.E. 146, Stone moved to disqualify him twice, id., D.E. 172, 181.

   The first motion was denied, id., D.E. 175, and the second motion was denied as moot

   when the case was reassigned to Magistrate Judge Maria Davila, id., D.E. 182. Stone then

   moved to disqualify Judge Davila, id., D.E. 193, but the motion was denied, id., D.E. 196.

   One of the motions states that Stone filed a criminal complaint against Judge Zipps seeking

   to disqualify her and to void her “illegal void order[.]” Id., D.E. 186 at 2. The motion

   accuses Judge Zipps of colluding with a magistrate judge, conducting an “illegal ex parte

   proceeding,” failing to report the “criminal acts of adverse party, Roy R. Lustig

   (‘Embezzler Lustig’) under Judicial Canons,” issuing illegal orders, illegally garnishing

   Stone’s social security account, and many other misdeeds. Id. at 3-12. On May 15, 2019,

   the court stayed the case pursuant to 11 U.S.C. § 362(a)(2) after involuntary bankruptcy

   proceedings were instituted against Stone. Id., D.E. 200.

          Stone made many similar filings in Case No. 4:18-mc-00004-JGZ-BPV (D. Ariz.

   Mar 20, 2018). See D.E. 17, 20 (“Letters from Barbara Stone”); D.E. 24 (“Motion to

   Cancel Void and Strike Illegal Writ of Execution”); D.E. 25 (“Emergency Supplement to

                                               30
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 31 of 55



   Motion to Vacate, Void, Cancel and Set Aside Illegal Writ of Execution and Emergency

   Motion to Turn Matter Over to Federal Law Enforcement”); D.E. 29 (“Objection to

   Magistrate Judge and Motion for Mandatory Removal of Magistrate Judge Pursuant to

   USC 636”); D.E. 30 (“Emergency Motion to Provide Court Order Ordering Prison to

   Arrange Phone Call Regarding the Unnoticed Hearing on July 17, 2018 and Motion for

   Court to Establish JPAY Account for Movant to Have Equal Protection of and Access to

   Court”); D.E. 31 (“Emergency Motion to Cancel Hearing on July 17, 2018 for Which

   Barbara Stone has No Notice”); D.E. 32 (“Motion for Trial by Jury”); D.E. 40 (“Motion

   for Disqualification of Judge Jennifer G. Zipps”); D.E. 41 (“Supplement to Emergency

   Motion for Removal of and Disqualification of Magistrate Judge Bernardo P. Velasco”);

   D.E. 83 (“Second Motion to Disqualify Judge Jennifer Zipps”); D.E. 85 (“Notice,

   Objection to Non-Response by Roy R. Lustig to Motion for Disqualification and

   Supplement to Preserve Record”); D.E. 86 (“Second Motion for Disqualification of

   Magistrate Judge Bernardo Velasco”); D.E. 88 (“Motion to Add Third Parties FBI and

   Dept. of Justice”); D.E. 89 (“Motion to Stay Proceeding Pending Resolution of this Matter

   by Florida Court Wherein a Motion to Set Aside, Vacate and Void for Fraud on the Court

   is Pending”); D.E. 90 (“Motion for Hearing on Motion to Stay Proceeding Pending

   Resolution of Motion to Void and Set Order by Florida Court for Fraud on the Court”);

   D.E. 91 (“Motion for Telephone Deposition of Roy R. Lustig”); D.E. 92 (“Motion for

   Order on Motions for Disqualification of Judge Jennifer Zipps and Magistrate Judge

   Bernardo Velasco and to Void Their Orders”). None of these motions were granted.



                                              31
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 32 of 55



                 8.     In re: Barbara Stone, Case No. 4:18-bk-13486-SHG (Bankr. D.
                        Ariz. Nov. 2, 2018)

          On November 2, 2018, Stone initiated a voluntary Chapter 11 bankruptcy

   proceeding in the United States Bankruptcy Court for the District of Arizona. In re:

   Barbara Stone, Case No. 4:18-bk-13486-SHG (Bankr. D. Ariz. Nov. 2, 2018). In that case,

   Stone filed eight “emergency” motions. Id., D.E. 90, 91, 92, 93, 94, 95, 113, 114. On

   March 13, 2019, the court granted Lustig’s motions to dismiss. Id., D.E. 121. It appears

   that the dismissal rendered Stone’s “emergency” motions moot. See id., D.E. 129.

                 9.     Stone v. Lustig, Case No. 4:19-ap-00081-SHG (Bankr. D. Ariz.
                        Mar. 4, 2019)

          On March 4, 2019, Stone instituted an adversary proceeding against Lustig in the

   United States Bankruptcy Court for the District of Arizona. Stone v. Lustig, Case No.

   4:19-ap-00081-SHG (Bankr. D. Ariz. Mar. 4, 2019). Therein, she accuses Lustig and the

   Bankruptcy Trustees of extortion and Hobbs Act Robbery. Id. The case was dismissed

   when Stone failed to pay the filing fee. Id., D.E. 6, 11.

                 10.    In re: Barbara Stone, Case No. 19-16164-BKC-LMI (Bankr. S.D.
                        Fla. May 9, 2019)

          On May 9, 2019, Mr. Morburger filed an involuntary Chapter 11 bankruptcy

   proceeding against Stone claiming “business debts” in the United States Bankruptcy Court

   for the Southern District of Florida.10 In re: Barbara Stone, Case No. 19-16164-BKC-LMI,

   D.E. 1 (Bankr. S.D. Fla. May 9, 2019). The Court mentions this case solely to highlight

   the many pro se “emergency” motions Stone filed in that case, most of which continue


          10
                 The case was later converted to a Chapter 7 bankruptcy. See id., D.E. 81.
                                                 32
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 33 of 55



   Stone’s assault on Roy Lustig’s character. See id., D.E. 15, 16, 17, 35, 36, 37, 38, 157,

   158, 159, 160, 161, 162, 163. All of those motions were denied. See id., D.E. 21, 22, 42,

   43, 44, 45, 62, 177, 178.

                 11.    Stone v. Lustig, Case No. 19-01165-BKC-LMI (Bankr. S.D. Fla.
                        May 29, 2019)

          On May 29, 2019, Stone filed a rambling pro se “emergency” adversary proceeding

   against Lustig in the United States Bankruptcy Court for the Southern District of Florida.

   Stone v. Lustig, Case No. 19-01165-BKC-LMI, D.E. 1 (Bankr. S.D. Fla. May 29, 2019).

   In that case, Stone claims that her “purported debt” to “Fraudster Lustig” is “fraudulent

   and must be discharged.” Id. at 1. On June 17, 2019, Judge Isicoff issued an Order

   providing Stone one week to cure a deficiency in her pleading, id., D.E. 7, but Stone failed

   to do so and the case was dismissed, id., D.E. 8.

                 12.    Stone v. Unidentified Party, Case No. 19-01177-BKC-LMI
                        (Bankr. S.D. Fla. June 3, 2019)

          On June 3, 2019, Stone filed a rambling pro se Complaint for Adversary

   Proceeding11 against an unidentified “purported trustee in bankruptcy” because, among

   other reasons, “HE IS VIOLATING HIS MANDATE PURSUANT TO BANKRUPTCY

   LAWS; HE IS OPENLY HOSTILE AND PREJUDICE [sic] TO STONE; [and] HE IS

   WOEFULLY LACKING GOOD JUDGMENT . . . .” Stone v. Unidentified Party, Case

   No. 19-01177-BKC-LMI, D.E. 1 (Bankr. S.D. Fla. June 3, 2019). In particular, Stone

   alleges that the trustee “IS PERPETRATING AND ACCOMPANYING FRAUD BY ROY


          11
                  The title of the document, “COMPLAINT FOR ADVERSARY PROCEEDING,”
   is preceded by the word “EMERGENCY” which Stone crossed out. Id., D.E. 1 at 1.
                                               33
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 34 of 55



   R. LUSTIG, A FRAUDULENT CREDITOR[.]” Id. On June 17, 2019, Judge Isicoff

   issued an Order providing Stone one week to cure a deficiency in her pleading, id., D.E. 9,

   but Stone failed to do so and the case was dismissed, id., D.E. 8.

                 13.    Stone v. Lustig, Case No. 19-22485-Civ-Moore (S.D. Fla. June 14,
                        2019)

          On June 14, 2019, Stone filed a rambling pro se complaint against Lustig—in which

   she repeatedly refers to Lustig as “Embezzler Lustig”—seeking to vacate this Court’s

   Judgment. Stone v. Lustig, 19-22485-Civ-Moore, D.E. 1 (S.D. Fla. June 14, 2019). The

   complaint accuses the undersigned District Judge and Magistrate Judge Jonathan Goodman

   of engaging in “criminal acts” and acting as accessories “to an embezzlement scam

   masterminded by Embezzler Lustig . . . .” Id. at 2. On January 31, 2020, Chief Judge

   Moore dismissed the case for lack of service. Id., D.E. 10.

                 14.    Stone v. Isicoff, Case No. 19-22527-Civ-Cooke (S.D. Fla. June 18,
                        2019)

          On June 18, 2019, Stone filed a rambling pro se, self-styled “Emergency Motion for

   Declaratory Relief and Motion for Injunction; Verified Show Cause, RICO, Criminal Acts,

   Fraud, Bullying and Denial of Due Process” against United States Bankruptcy Judge Laurel

   M. Isicoff. Stone v. Isicoff, Case No. 19-22527-Civ-Cooke, D.E. 1 (S.D. Fla. June 18,

   2019). Therein, Stone states:

          THE CRUX OF ALL MATTERS INCLUDING THE BANKRUPTCY
          MATTER IS AN ILLEGAL VOID JUDGMENT OBTAINED BY ROY
          LUSTIG THAT IS BEING USED TO EMBEZZLE STONE’S ASSETS
          WITH THE ACCOMPANIMENT OF THE BANKRUPTCY COURT
          WHO IS ACTING IN ABUSE OF POWER BY PERPETRATING A SHAM
          COLOR OF LAW PROCEEDING THAT IS NOT NEEDED AND IS
          UNLAWFULLY PROCEEDING INSTEAD OF REMEDIATING THE

                                               34
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 35 of 55



          ACTUAL CORE ISSUE BY REQUIRING A CRIMINAL
          INVESTIGATION OF THE FALSE AND FRAUDULENT CLAIM OR
          TRANSFERRING THE MATTER TO A COURT WITH JURISDICTION.

   Id. at 2. Stone asserts that everyone involved is acting unlawfully, and appears to request

   that her bankruptcy case be transferred to the District Court where she can litigate her case

   against Lustig on the merits. See id. at 2-22.

          On June 19, 2019, Stone filed an “emergency” motion to consolidate. Id., D.E. 5.

   That motion was allegedly signed by Arthur J. Morburger, although it has all of the

   hallmarks of a Barbara Stone-penned motion—in fact, although the signature block

   includes Mr. Morburger’s name, it includes Barbara Stone’s email address. Id. at 6. Also,

   it was filed conventionally through the Clerk’s office (like all of Stone’s pro se filings),

   rather than electronically via CMECF (like all of Mr. Morburger’s filings in this case). In

   any event, the “emergency” motion seeks to consolidate Case No. 19-22527-Civ-Cooke

   with the state court guardianship matter, the bankruptcy case, and the Arizona cases. Id.

          On October 1, 2019, Judge Cooke issued an Order sua sponte dismissing the

   Complaint for failure to state a claim, and because Judge Isicoff enjoys judicial immunity.

   Id., D.E. 7. Judge Cooke further found “the Complaint to be frivolous on its face.” Id. at

   2.

                 15.    Stone v. Elmore, et al., Case No. 19-CV-8264 (CM) (S.D.N.Y. Sept.
                        4, 2019);
                        Stone v. Elmore, et al., Case No. 19-23951-Civ-Martinez (S.D. Fla.
                        Sept. 6, 2019)

          On September 4, 2019, Stone filed a rambling fifty-four-page pro se complaint

   (inclusive of exhibits) against Oppenheimer Holdings, each of its Directors, and an


                                                35
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 36 of 55



   investment advisor in the United States District Court for the Southern District of New

   York. Stone v. Elmore, et al., Case No. 19-CV-8264 (CM), D.E. 1 (S.D.N.Y. Sept. 4,

   2019). The Complaint seeks a “FULL EN BANC PANEL OF JUDGES” due to the

   “GRAVE AND EXTRAORDINARY HUMAN RIGHTS VIOLATIONS, PUBLIC

   POLICY CONSIDERATIONS AND UNLAWFUL ACTIONS OF GOVERNMENT

   OFFICIALS OF ANOTHER STATE[.]”12 Id. at 2. The first heading of the Complaint

   is: “NOTICE OF TOXIC ALLIGATOR SWAMP INFESTATION, CORRUPTION

   AND LAWLESS COURTS IN THE STATE OF FLORIDA WHICH BREED A

   STATE       OF     FLORIDA         SPONSORED           SERIAL          MURDER,   HUMAN

   TRAFFICKING AND WAR CRIMES RACKETERING [sic] ENTERPRISE AND

   VICIOUS RETALIATION AND ATTACKS AGAINST PLAINTIFF AND OTHERS

   WHO EXPOSE THE FLORIDA TOXIC SWAMP[.]”13 Id. The Complaint attacks the

   legality of Florida’s guardianship statute and the legitimacy of Helen Stone’s guardianship

   proceedings. See id. at 2-8. It compares Helen Stone’s guardianship to a “war crime” and

   the Holocaust. Id. at 8 (“NO ONE SHOULD BE SUBJECTED OR HAVE TO LIVE

   WITH THESE ATROCITIES ON THE ORDER OF THE THIRD REICH REGIME.”).

          On September 17, 2019, the case was transferred to this District. Stone v. Elmore,

   Case No. 19-23951-Civ-Martinez, D.E. 4 (S.D. Fla. Sept. 17, 2019). After Judge Martinez

   referred the matter to Magistrate Judge Alicia M. Otazo-Reyes for all pretrial proceedings,




          12
                 The typeface is capitalized and bold in the complaint.
          13
                 The typeface is capitalized and bold in the complaint.
                                                 36
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 37 of 55



   id., D.E. 8, Stone filed an “emergency” response indicating that she is “unable to participate

   in court matters” because her mother passed away on September 17, 2019, id., D.E. 9 at 1.

   She also asserted that “Roy R. Lustig is an unindicted felon” who she believes “had a hand

   in Stone’s mother’s death . . . .” Id. at 1.

          On November 5, 2019, Judge Martinez issued an Order administratively closing the

   case and instructing Stone to either file a status report or serve the defendants prior to

   December 3, 2019. Id., D.E. 10. To date, Stone has not filed a status report or served the

   defendants with process in that case.

                  16.    Stone v. Isicoff, Case No. 19-24674-Civ-Williams (S.D. Fla. Nov.
                         12, 2019)

          On November 12, 2019, Stone filed a rambling pro se “Emergency Petition for Writ

   of Prohibition and Demand for Jury Trial to Prohibit Laurel M. Isicoff, an Illegally Acting

   Non Article III Judge Who is Disqualified from Acting and to Mandate the Disqualification

   of the Disqualified Judge” against United States Bankruptcy Judge Laurel M. Isicoff.

   Stone v. Isicoff, Case No. 19-24674-Civ-Williams, D.E. 1 (S.D. Fla. Nov. 12, 2019).

   Therein, she “demands” that Chief Judge K. Michael Moore disqualify Judge Isicoff from

   Stone’s bankruptcy proceedings, and “report her crimes and massive human rights

   violations and those of corrupt magistrate Jonathan Goodman to authorities on Nov. 1,

   2019.” Id. at 1. She accuses both Judge Isicoff and Judge Goodman of criminal conduct.

   See id. at 2. She accuses Judge Goodman of being “a fake, morally bankrupt, imposter non

   judge . . . who should have long ago been removed from the bench”—primarily because

   he issued the Report in this case recommending that the Court enter a $1.7 million


                                                  37
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 38 of 55



   Judgment against her and in favor of Lustig—and of “running a racket whereby kickbacks,

   payoffs, grafts and bribes are exchanged.” See id. at 2-3. Stone accuses Judge Isicoff of

   “systematically and deliberately” embezzling Stone’s assets. Id. at 3.

          On November 14, 2019, Judge Williams dismissed the case pursuant to 28 U.S.C.

   § 1915(e) for failure to state a claim. Id., D.E. 7. Judge Williams noted that Stone “has

   already filed numerous meritless and often duplicative lawsuits in this district[,]” and

   advised Stone that “pro se filings do not serve as an ‘impenetrable shield, for one acting

   pro se has no license to harass others, clog the judicial machinery with meritless litigation,

   and abuse already overloaded court dockets.’” Id. at 2-3 (quoting Patterson v. Aiken, 841

   F.2d 386, 387 (11th Cir. 1988)).

                 17.    Stone v. Nelson Mullins Riley & Scarborough LLP, et al., Case
                        No. 3:20-1290-JMC-SVH (D.S.C. Apr. 3, 2020)
                        Stone v. Nelson Mullins Riley & Scarborough LLP, et al., Case
                        No. 20-22346-Civ-Scola (S.D. Fla. Apr. 3, 2020)

          On April 3, 2020, Stone filed a rambling ninety-four-page pro se Complaint against

   twenty defendants—including Florida Governor Ron Desantis, Florida Attorney General

   Ashley Moody, a Dade County Judge, and a Broward County Judge—in the United States

   District Court for the District of South Carolina. Stone v. Nelson Mullins Riley &

   Scarborough LLP, et al., Case No. 3:20-1290-JMC-SVH, D.E. 1 (D.S.C. Apr. 3, 2020).

   Therein, she generally complains of:

          AN ORGANIZED RACKETEERING ENTERPRISE WHERE
          PROBATE COURT JUDGES, ATTORNEYS AND GUARDIANS ARE
          RULING COMPETENT SENIOR CITIZENS INCAPACITATED TO
          STRIP THEM OF THEIR CIVIL AND HUMAN RIGHTS . . . THEN
          STEALING THEIR ENTIRE ESTATES . . . AND ONCE THEIR
          ASSETS ARE EMBEZZLED AND STOLEN, THESE VULNERABLE

                                                38
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 39 of 55



          ADULTS ARE PUT ON HIGH DOSES OF TOXIC PSYCHOTROPIC
          MEDICATION TO CAUSE THEIR SUDDEN CARDIAC DEATH[.]
          THIS IS A PANDEMIC CRISES, A NATIONAL DISASTER THAT
          SURPASSES CORONA[.]

   Id. at 4.14   She labels Florida’s guardianship framework a “MURDER-FOR-HIRE

   RACKET,” id. at 26, and a “NAZI-DERIVED ENTERPRISE,” (id. at 28), among many

   other things.15

          On April 17, 2020, Magistrate Judge Shiva V. Hodges issued a Report and

   Recommendation finding that venue was not proper in the District of South Carolina and

   recommending that the case be transferred to this District. Id., D.E. 8. On April 29, 2020,

   Stone filed a document titled: “NOTICE OF OBJECTION TO ILLEGAL VOID

   ‘REPORT AND RECOMMENDATION’ BY COLOR OF LAW MAGISTRATE

   SHIVA HODGES THAT MUST BE SET ASIDE BY A LEGITMATE ARTICLE III

   JUDGE.” Id., D.E. 10. The same day, Stone filed an Amended Complaint adding Judge

   Hodges as a Defendant. Id. D.E. 11. On May 11, 2020, Stone filed an

          EMERGENCY MOTION TO DISQUALIFY ALL JUDGES IN THE
          UNITED STATES DISTRICT COURT OF SOUTH CAROLINA AND
          TRANSFER THE MATTER TO ANOTHER UNITED STATES
          DISTRICT COURT WHEREIN THERE ARE NO JUDGES WITH
          CONNECTIONS TO ANY OF THE DEFENDANTS; THERE ARE NO
          JUDGES WHO ARE MEMBERS OF THE FLORIDA BAR; AND
          WHICH DISTRICT JUDGES DO NOT FALL WITHIN THE
          APPELLATE JURSIDCTION OF THE 4TH CIRCUIT[,] AND
          EMERGENCY      MOTION    FOR     THIS   EMERGENCY
          DISQUALIFICATION MOTION TO BE HEARD AND DECIDED BY
          A FULL PANEL OF DISTRICT COURT JUDGES IN ANOTHER
          JURISDICTION NONE OF WHOM HAVE CONNECTIONS AND/OR

          14
                 The typeface is capitalized and bold in the complaint.
          15
                 The typeface is capitalized and bold in the complaint.
                                                 39
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 40 of 55



          RELATIONSHIPS WITH ANY OF THE DEFENDANTS AND NONE
          OF WHOM ARE MEMBERS OF THE FLORIDA BAR DUE TO THE
          INHERENT CONFLICT OF INTEREST[.]

   Id., D.E. 14.16 On June 2, 2020, Stone re-filed the same (or virtually the same) motion for

   disqualification, to which she attached a “WRIT OF ATTACHMENT ON THE OATH

   OF OFFICE AND BOND OF JUDGE MICHELLE CHILDS AND DEMAND FOR

   IMPEACHMENT OF JUDGE MICHELLE CHILDS.”17

          On June 5, 2020, the case was transferred to the Southern District of Florida and

   assigned to Judge Scola. Stone v. Nelson Mullins Riley & Scarborough LLP, et al., Case

   No. 20-22346-Civ-Scola (S.D. Fla. Apr. 3, 2020). The case is currently pending before

   Judge Scola.

                  Summary of history of litigation entailing vexatious, harassing and
                                    duplicative lawsuits

          Based on the foregoing, the Court finds that Barbara Stone has engaged in vexatious,

   harassing, duplicative litigation. Specifically, Stone has filed at least fourteen separate

   lawsuits that all, in some way, directly challenge the state court guardianship proceedings

   and disparage all of those involved. See Stone v. Genden, et al., 14-cv-03404-LAP, D.E.

   1, 2 (S.D.N.Y. May 6, 2014); Stone v. Hertz, et al., 14-cv-03478-LAP, D.E. 2 (S.D.N.Y.

   May 12, 2014); Stone v. Hertz, et al., 14-21776-Civ-Williams, D.E. 10, 16, 32, 38, 47, 52

   (S.D. Fla. May 14, 2014); Stone v. Scott, et al., Case No. 14-23318-Civ-Scola, D.E. 1, 14,

   (S.D. Fla. Sept. 8, 2014); Stone v. Brennan, et al., Case No. 15-20810-Civ-Altonaga, D.E.


          16
                  The typeface is capitalized and bold in the filing.
          17
                   The typeface is capitalized and bold in the filing.
                                                    40
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 41 of 55



   1 (S.D. Fla. Feb. 27, 2015); Stone v. Genden, et al., Case No. 15-61004-Civ-Zloch, D.E.

   1, 10, 18 (S.D. Fla. May 14, 2015); In re: Barbara Stone, Case No. 4:18-bk-13486-SHG,

   D.E. 90, 91, 92, 93, 94, 95, 113, 114 (Bankr. D. Ariz. Nov. 2, 2018); Stone v. Lustig, Case

   No. 4:19-ap-00081-SHG, D.E. 1 (Bankr. D. Ariz. Mar. 4, 2019); Stone v. Lustig, Case No.

   19-01165-BKC-LMI, D.E. 1 (Bankr. S.D. Fla. May 29, 2019); Stone v. Unidentified Party,

   Case No. 19-01177-BKC-LMI, D.E. 1 (Bankr. S.D. Fla. June 3, 2019); Stone v. Lustig,

   19-22485-Civ-Moore, D.E. 1 (S.D. Fla. June 14, 2019); Stone v. Isicoff, Case No. 19-

   22527-Civ-Cooke, D.E. 1 (S.D. Fla. June 18, 2019); Stone v. Elmore, et al., Case No. 19-

   CV-8264 (CM), D.E. 1 (S.D.N.Y. Sept. 4, 2019); Stone v. Elmore, Case No. 19-23951-

   Civ-Martinez, D.E. 1, 9 (S.D. Fla. Sept. 17, 2019); Stone v. Isicoff, Case No. 19-24674-

   Civ-Williams, D.E. 1 (S.D. Fla. Nov. 12, 2019); Stone v. Nelson Mullins Riley &

   Scarborough LLP, et al., Case No. 3:20-1290-JMC-SVH (D.S.C. Apr. 3, 2020); Stone v.

   Nelson Mullins Riley & Scarborough LLP, et al., Case No. 20-22346-Civ-Scola (S.D. Fla.

   June 8, 2020). Stone was a party to at least four other cases in which she continued her

   assault on the guardianship proceedings and its participants. Lustig v. Stone, 15-20150-

   Civ-Lenard, D.E. 25, 32, 170, 171, 180, 197, 203, 204, 205, 208, 217, 218, 223, 224, 225

   (S.D. Fla. Jan. 15, 2015); Lustig v. Stone, Case Nos. 4:18-cv-00469-JGZ, D.E. 17, 20, 25,

   29, 31, 32, 40, 83, 86, 120, 121, 171, 172, 181, 186, 193 (D. Ariz. Mar. 20, 2018); Lustig

   v. Stone, 4:18-mc-00004-JGZ-BPV, D.E. 17, 20, 25, 29, 30, 31, 32, 40, 41, 83, 85, 86, 88,

   89, 90, 91, 92 (D. Ariz. Mar. 20, 2018); In re: Barbara Stone, Case No. 19-16164-BKC-

   LMI, D.E. 15, 16, 17, 35, 36, 37, 38, 157, 158, 159, 160, 161, 162, 163 (Bankr. S.D. Fla.

   May 9, 2019). Essentially every pro se filing in each of the cases listed above contains

                                               41
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 42 of 55



   repetitive, vexatious, and harassing personal and/or professional attacks on Lustig, Hertz,

   Lapides, Judge Genden, and many other individuals. Additionally, Stone has mounted

   scandalous attacks on the integrity of several federal judges and has made a mockery of

   the federal judicial system. Therefore, this factor weighs heavily in favor of deeming Stone

   a vexatious litigant and enjoining future filings.

             b.     Stone’s Motive in Pursuing the Litigation

             Under the second factor, the Court looks to Stone’s motive in pursuing the litigation

   and her expectation of prevailing. Ray, 2003 WL 22384806, at *2 (citing Safir, 792 F.2d

   at 24).

             As to Stone’s motive, on August 18, 2015, Judge Goodman found in his Report and

   Recommendations on Plaintiff’s Damages that “Stone has shown through her conduct a

   single‐minded intent to destroy Lustig professionally and personally.” (D.E. 58 at 17,

   Report and Recommendation adopted, D.E. 64.) A thorough review of Stone’s subsequent

   judicial filings demonstrates that her motive in pursuing these cases continues to be to

   destroy Lustig professionally and personally, to avoid satisfying the Judgment Lustig

   obtained against her, and to undermine the legitimacy of the guardianship proceedings.

             At this point, Stone cannot possibly “have an objective good faith expectation of

   prevailing[.]” Ray, 2003 WL 22384806, at *2 (citing Safir, 792 F.2d at 24). As previously

   discussed, the Eleventh Circuit Court of Appeals has affirmed the Court’s entry of

   Judgment against Stone, (D.E. 109), and subsequently affirmed the Court’s Order denying

   Stone’s Motion to Vacate Judgment, (D.E. 148). In every other case, Stone either

   abandoned her claims or the Court dismissed them. Judge Scola found her claims to be

                                                  42
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 43 of 55



   “fantastical and delusional.” Stone v. Scott, et al., Case No. 14-23318-Civ-Scola, D.E. 15

   (S.D. Fla. Sept. 17, 2014). Judge Cooke found her complaint against Judge Isicoff to be

   “frivolous on its face.” Stone v. Isicoff, Case No. 19-22527-Civ-Cooke, D.E. 7 (S.D. Fla.

   Oct. 1, 2019). Based on the Court’s review, it appears that no judge in any of the cases

   discussed above found any merit in any complaint, petition, or motion Stone has filed, other

   than a motion for extension of time. Thus, Stone cannot possibly “have an objective good

   faith expectation of prevailing[.]” Ray, 2003 WL 22384806, at *2 (citing Safir, 792 F.2d

   at 24). This factor weighs heavily in favor of deeming Stone a vexatious litigant and

   enjoining future filings.

          c.     Whether the Litigant is Represented by Counsel

          The third factor the Court considers is whether Stone is represented by counsel.

   Ray, 2003 WL 22384806, at *2 (citing Safir, 792 F.2d at 24). Stone proceeded without

   counsel from the inception of this lawsuit through the Court’s entry of Judgment against

   her (although Stone, herself, is a former attorney who has been disbarred in Florida). See

   D.E. 64 at 2 n.1 (citing The Florida Bar Association, www.floridabar.org, Find a Lawyer,

   Barbara Stone Kipnis (last visited Dec. 1, 2015)). During that time, Stone exhibited a

   staunch refusal to comply with the Court’s Orders and Rules. (See, e.g., D.E. 20, 24, 31,

   34, 35, 49, 64.)

          On January 6, 2016, attorney Jesmany Jomarron filed a Notice of Appeal of the

   Court’s Judgment on Stone’s behalf, and later filed a Motion to Dissolve Writ of

   Garnishment. (D.E. 72, 82.) On August 14, 2017, the Court granted Ms. Jomarron’s

   Motion to Withdraw as Stone’s attorney. (D.E. 130.)

                                               43
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 44 of 55



          Thereafter, Stone once again proceeded pro se and filed several frivolous motions,

   including four “emergency” motions that were not properly certified as “true” emergencies

   pursuant to Local Rule 7.1(d), (D.E. 144, 145, 146, 147), a Motion to Vacate Judgement,

   (D.E. 148), and a Motion to Vacate Judgment and Set Aside Judgment for Fraud on the

   Court, (D.E. 151). She also filed a “Supplement” to her pro se motions which included ten

   handwritten pages attacking Lustig. (D.E. 154.)

          On May 18, 2018, Attorney Arthur J. Morburger filed a Notice of Appeal on Stone’s

   behalf, thereby entering an appearance as Stone’s attorney. See S.D. Fla. L.R. 11.1(d).

   Despite having counsel, Stone has continued to file frivolous pro se motions, (D.E. 170,

   171, 197, 203, 204, 205, 208, 217, 218, 223, 224, 225), requiring the Court to repeatedly

   expend judicial resources to strike those motions pursuant to Local Rule 11.1(d)(4), and

   repeatedly warn her that her “emergency” motions fail to comply with Local Rule 7.1(d)

   and other local rules, (D.E. 172, 198, 200, 206, 210, 222, 227). Her refusal to comply with

   the Court’s rules and orders and to heed the Court’s warnings—whether or not she is

   represented by counsel—weighs in favor of deeming her a vexatious litigant.

          d.     Whether Stone has Caused Needless Expense to Other Parties and
                 Unnecessarily Burdened the Court

          “One of the most important factors that the Court must consider in determining

   whether to issue a Martin–Trigona order is whether the litigant’s actions have caused

   needless expense to other parties or has posed an unnecessary burden on the Court and its

   personnel.” Ray, 2003 WL 22384806, at *3. In this case alone, Lustig was required to

   respond to numerous frivolous motions, (see, e.g., D.E. 14, 23, 48, 63, 156, 177), move for


                                               44
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 45 of 55



   sanctions due to Stone’s failure to comply with the Court’s Judgment, (D.E. 111), and

   advise the Court that Stone has published additional defamatory statements in the public

   records of Pima County, Arizona, (D.E. 168, 168-1, 168-2, 168-3). Lustig has also been

   required to defend against frivolous lawsuits filed by Stone before Judge Williams, Case

   No. 14-21776-Civ-Williams (S.D. Fla. May 12, 2014) and Judge Zloch, Case No. 15-

   61004-Civ-Zloch (S.D. Fla. May 14, 2015).18 Lustig was also required to litigate—and

   successfully moved to dismiss—the voluntary Chapter 11 Bankruptcy proceeding Stone

   filed in the District of Arizona, In re: Barbara Stone, Case No. 4:18-bk-13486-SHG, D.E.

   121 (D. Ariz. Mar. 14, 2019).19 Thus, the Court finds that Stone has caused needless

   expense to Mr. Lustig.

          Likewise, the unnecessary burden that Stone’s actions have had on the Court cannot

   be overstated. Briefly, due to Stone’s actions (and inaction), the Court was required to,

   inter alia, issue four orders to show cause (D.E. 20, 24, 31, 138), eight orders striking

   numerous motions that did not comply with the Court’s rules, (D.E. 49, 166, 172, 198, 206,

   210, 222, 227), and several orders denying patently meritless and/or frivolous motions,

   (see, e.g., D.E. 29 (Order Denying Emergency Application for Ex Parte Temporary

   Restraining Order and Preliminary Injunction in which Stone requested that the Court



          18
                  Stone had an additional lawsuit pending against Lustig before Judge Moore, but
   that case was dismissed for lack of service. Stone v. Lustig, Case No. 19-22485-Civ-Moore (S.D.
   Fla. June 14, 2019).
          19
                 Stone also filed two adversary proceedings against Lustig in United States
   Bankruptcy Court, but both were dismissed early. Stone v. Lustig, Case No. 4:19-ap-00081-SHG
   (Bankr. D. Ariz. Mar. 4, 2019); Stone v. Lustig, Case No. 19-01165-BKC-LMI, D.E. 1 (Bankr.
   S.D. Fla. May 29, 2019).
                                                 45
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 46 of 55



   enjoin Judge Genden from holding a show cause hearing in state court); D.E. 49 (Order

   Denying Motion for Sanctions in which Stone, who was proceeding pro se, requested

   “attorneys’ fees and expenses incurred in filing [her] Motions to Dismiss and this Motion

   for Sanctions”). The Court notes that this case has been closed since December 7, 2015

   when the Court entered Final Judgment in favor of Lustig and against Stone. (D.E. 64.)

   However, Stone continued (and still continues) to ferociously litigate this case, (see D.E.

   144, 145, 146, 147, 148, 151, 170, 171, 174, 180, 197, 203, 204, 205, 208, 217, 218, 223,

   224, 225), despite the fact that the Eleventh Circuit Court of Appeals has affirmed the

   Court’s entry of Judgment against Stone, (Mandate, D.E. 109), and subsequently affirmed

   the Court’s Order denying Stone’s Motion to Vacate Judgment, Lustig v. Stone, Case No.

   18-12106 (11th Cir. Aug. 7, 2019).

            Stone’s actions have also unnecessarily burdened several other divisions of this

   Court.     Stone v. Hertz, et al., 14-21776-Civ-Williams, D.E. 10, 16, 32, 38, 47, 52 (S.D.

   Fla. May 14, 2014); Stone v. Scott, et al., Case No. 14-23318-Civ-Scola, D.E. 1, 14, (S.D.

   Fla. Sept. 8, 2014); Stone v. Brennan, et al., Case No. 15-20810-Civ-Altonaga, D.E. 1 (S.D.

   Fla. Feb. 27, 2015); Stone v. Genden, et al., Case No. 15-61004-Civ-Zloch, D.E. 1, 10, 18

   (S.D. Fla. May 14, 2015); Stone v. Lustig, 19-22485-Civ-Moore, D.E. 1 (S.D. Fla. June

   14, 2019); Stone v. Isicoff, Case No. 19-22527-Civ-Cooke, D.E. 1 (S.D. Fla. June 18,

   2019); Stone v. Elmore, Case No. 19-23951-Civ-Martinez, D.E. 1, 9 (S.D. Fla. Sept. 17,

   2019); Stone v. Isicoff, Case No. 19-24674-Civ-Williams, D.E. 1 (S.D. Fla. Nov. 12, 2019).

   Thus, the Court finds that Stone has unnecessarily burdened the Court. Therefore, this

   factor weighs heavily in favor of deeming Stone a vexatious litigant.

                                                46
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 47 of 55



          e.     Whether Other Sanctions Would be Adequate to Protect Other Parties
                 and the Court

          Finally, the Court must determine whether other sanctions would be adequate to

   protect Plaintiff and the Court.

          As an initial matter, given the pending bankruptcy proceedings, the Court finds that

   imposing monetary sanctions would be improper. See In re Barbara Stone, Case No. 19-

   16164-BKC-LMI (Bankr. S.D. Fla. May 9, 2019).

          Moreover, history shows us that other sanctions—e.g., a contempt order,

   incarceration—are inadequate to curb Stone’s litigation. Four years ago the Court issued

   an Omnibus Order entering Judgment against Stone which, among other things, ordered

   Stone to remove certain defamatory statements from the internet and permanently enjoined

   her from further publishing those statements.         (D.E. 64 at 15.)     Stone completely

   disregarded the Court’s Judgment, refused to remove the defamatory statements from the

   internet, and even republished defamatory statements about Lustig. (See D.E. 111, 111-1,

   111-2, 111-3, 111-4, 111-5, 111-6, 111-7, 111-8, 111-9.)

          Thereafter, Stone published additional defamatory statements about Lustig. (See

   D.E. 168, 168-1, 168-2, 168-3.) Specifically, on July 5, 2018, she executed an Affidavit

   in the public record of Pima County, Arizona titled: “Affidavit and Notice of Illegal,

   Wrongful and Void Conveyance of Title and Void and Illegal Title to Property and

   Declaration of Truth.” (D.E. 168-1.) The Affidavit asserts, inter alia, that (1) Stone “has

   been subjected to a vicious, fraudulent, illegal SLAPP lawsuit to extort her assets and

   silence her by a void, unlawful order entered without jurisdiction . . . filed by Roy R. Lustig


                                                 47
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 48 of 55



   against Affiant,” (id. at 3); (2) the “SLAPP lawsuit was the product of perjured, fraudulent

   accusations against Affiant by Roy R. Lustig . . . ,” (id. at 4); and (3) suggests that Lustig

   “intentionally placed [Helen Stone] on the brink of death repeatedly . . . ,” (id.). That

   Affidavit was recorded in the Pima County Recorder three times on July 20, 2018. (Id. at

   9; D.E. 168-2 at 9; D.E. 168-3 at 9.)

          Moreover, the record reflects that Stone has been incarcerated at least twice due to

   her actions in the state court guardianship proceedings. First, on September 2, 2015, Stone

   advised the Court that she had been arrested and “incarcerated for approximately three

   weeks—in connection with her mother’s probate case . . . .” (D.E. 61 at 2.) Second, on

   February 26, 2018, Stone filed a Motion for extension of time to reply to the Order to show

   cause why she should not be held in contempt, and to attend the show cause hearing, stating

   that she was “confined to jail again as a result of issues arising from the guardianship of

   her mother, Helen Stone[.]” (D.E. 141 at 1.) The Court further notes that in one of her

   Motions to Vacate Judgment, Stone states that “for the past FIVE YEARS, Barbara has

   been repeatedly detained on a false charge of ‘interfering’ with the ‘custody’ of her own

   mother . . . .” (D.E. 151 at 9 (emphasis added).) Thus, it appears that Stone may have been

   incarcerated more than twice in relation to her mother’s guardianship proceedings.

          Regardless, despite having been “repeatedly” incarcerated for her actions in relation

   to the issues giving rise to this lawsuit, and despite the prospect of being held in contempt

   for her failure to comply with this Court’s Orders, (see D.E. 138, 143), Stone has refused

   to comply with the Court’s Omnibus Order, republished the defamatory material, published

   additional defamatory statements about Lustig, and continued to vexatiously litigate this

                                                48
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 49 of 55



   case full throttle—a case that has been closed for more than four years. Finally, the Court

   notes that although the Court has repeatedly stricken her pro se motions pursuant to Local

   Rule 11.1(d)(4) because she is represented by counsel, (D.E. 167, 172, 198, 206), she

   continues to file pro se motions, (D.E. 170, 171, 198, 203, 204, 205). As such, the Court

   finds that other sanctions would be inadequate to protect the Parties and the Court.

   III.   Injunction

          The court is not powerless to curbing Stone’s abuses. “Federal courts have both the

   inherent power and the constitutional obligation to protect their jurisdiction from conduct

   which impairs their ability to carry out Article III functions.” Procup v. Strickland, 792

   F.2d 1069, 1074 (11th Cir. 1986) (citing In re Martin-Trigona, 737 F.2d at 1261-62). “The

   court has a responsibility to prevent single litigants from unnecessarily encroaching on the

   judicial machinery needed by others.” Id. “In allowing courts to protect their ‘respective

   jurisdictions,’ the [All Writs] Act allows them to safeguard not only ongoing proceedings,

   but potential future proceedings, as well as already-issued orders and judgments.” Klay,

   376 F.3d at 1099 (citing Wesch v. Folsom, 6 F.3d 1465, 1470 (11th Cir. 1993) (“In

   addition, courts hold that despite its express language referring to ‘aid . . . of jurisdiction,’

   the All–Writs Act empowers federal courts to issue injunctions to protect or effectuate their

   judgments.”) (footnotes omitted). This includes the power to enjoin litigants who abuse

   the legal system by harassing their opponents. Harrelson v. United States, 613 F.2d 114,

   116 (5th Cir. 1980) (affirming district court’s dismissal of complaint and injunction against




                                                  49
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 50 of 55



   “any future litigation on any cause of action arising from the fact situation at issue in this

   case”).20

          “The right of access to the courts ‘is neither absolute nor unconditional.’” Miller v.

   Donald, 541 F.3d 1091, 1096 (11th Cir. 2008) (quoting Cofield v. Ala. Pub. Serv. Comm’n,

   936 F.2d 512, 516 (11th Cir. 1991) (quoting In re Green, 669 F.2d 779, 785 (D.C. Cir.

   1981))). “A vexatious litigant does not have a First Amendment right to abuse official

   processes with baseless filings in order to harass someone to the point of distraction or

   capitulation.” Riccard, 307 F.3d at 1298 (citing Filipas v. Lemons, 835 F.2d 1145, 1146

   (6th Cir. 1987) (requiring vexatious litigants to obtain leave of court before filing any

   further complaints does not violate the First Amendment). “Conditions and restrictions on

   each person’s access are necessary to preserve the judicial resource for all other persons.

   Frivolous and vexatious law suits threaten the availability of a well-functioning judiciary

   to all litigants.” Miller, 541 F.3d at 1096. The question for the Court is what conditions

   and restrictions are necessary in this case to preserve judicial resources and prevent

   needless harassment for Mr. Lustig.

          The Court has broad discretion in fashioning an injunction so long as it does not

   “completely foreclose a litigant from any access to the courts.” Riccard, 307 F.3d at 1298

   (citing Martin-Trigona, 986 F.2d at 1387); but see Maid of the Mist Corp. v. Alcatraz

   Media, LLC, 388 F. App’x 940, 941 (11th Cir. 2010) (affirming a district court’s injunction



          20
                  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh
   Circuit adopted as binding precedent all decisions handed down by the former Fifth Circuit before
   October 1, 1981.
                                                  50
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 51 of 55



   restricting the party from “filing any further motion, pleading, or other paper in relation to

   the instant civil action, and any new lawsuit in any court involving claims arising from the

   same factual predicate or nucleus of operative facts as in the instant case.”) (emphasis

   added). “Courts can be creative in fashioning appropriate injunctions against abusive

   litigation tactics.” Barash v. Kates, 686 F. Supp. 2d 1323, 1325 (S.D. Fla. 2008) (citations

   omitted). The Eleventh Circuit routinely upholds injunctions restricting a vexatious litigant

   from filing anything without prior approval from the Court. See Martin-Trigona, 986 F.2d

   at 1387 (“This Court has upheld pre-filing screening restrictions on litigious plaintiffs.”)

   (citing Copeland v. Green, 949 F.2d 390 (11th Cir. 1991); Cofield, 986 F.2d at 517-18);

   see also Riccard, 307 F.3d at 1299. The Court agrees that prior approval is the prudent

   way to proceed, as outlined below.

   IV.    Conclusion

          Accordingly, it is ORDERED AND ADJUDGED that:

          1.     Defendant Barbara Stone is hereby deemed to be a vexatious litigant and is

                 ENJOINED from making any filing in this Action without first obtaining

                 leave of the Court;

          2.     To obtain leave to make a filing, Stone shall submit to Magistrate Judge

                 Jonathan Goodman a short summary of the proposed filing that:

                 a.     Shall be double-spaced and printed in 12-point or larger type in an

                        easily-readable font;

                 b.     Shall not exceed two pages in length;

                 c.     Shall be styled as “Motion for Leave to File”;

                                                51
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 52 of 55



               d.     Shall briefly (a) state that she seeks the Court’s approval to make a

                      particular filing, (b) explain the legal purpose or basis of the pleading,

                      and, (c) describe the nature of the pleading with specificity;21 and

               e.     Shall be delivered by the United States Postal Service via certified

                      mail to Magistrate Judge Jonathan Goodman at:

                     James Lawrence King Federal Justice Building
                             99 Northeast Fourth Street
                                    Room 1168
                                Miami, Florida 33132

         3.    Judge Goodman will review such submissions in chambers and, if

               appropriate, enter an order denying the request, granting it, or scheduling the

               matter for hearing, depending on the circumstances and the Court’s

               conclusions;22

         4.    Grounds for denying Stone leave to make a proposed filing include, but are

               not limited to, filings that are deemed to be repetitive, duplicative, vexatious,

               incoherent, harassing, scandalous, and/or pertaining to issues already

               decided by the Court;

         5.    In his discretion, Judge Goodman may (a) Order Stone to mail a copy of the

               proposed filing to his chambers for further review, (b) Order Plaintiff to show

               cause as to why Stone should not be permitted to make a proposed filing,

               and/or (c) grant in part and deny in part leave to make a proposed filing;


         21
               See Barash v. Kates, 586 F. Supp. 2d 1323, 1331 (S.D. Fla. 2008).
         22
               See In re Dicks, 306 B.R. 700, 708 (Bankr. M.D. Fla. 2004).
                                              52
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 53 of 55



         6.    This injunction extends to Barbara Stone’s agents, attorneys, aliases, and

               anyone acting in concert with Stone or on her behalf;23

         7.    This injunction extends to the filing of any new action, complaint, claim for

               relief, suit, controversy, cause of action, grievance, writ, petition, accusation,

               charge or any similar instrument against Lustig, his family, his clients, his

               attorneys, or anyone else associated with him in any court, forum, tribunal,

               self-regulatory organization or agency (including law enforcement), whether

               judicial, quasi-judicial, administrative, federal, state or local, including Bar

               disciplinary and/or grievance committees without first obtaining leave of this

               Court;24

         8.    This injunction shall not apply to filings in Stone’s current appeal before the

               Eleventh Circuit Court of Appeals, see Lustig v. Stone, Case No. 19-12112

               (11th Cir. filed May 31, 2019);

         9.    Stone shall have THIRTY DAYS from the date of this Order within which

               to file a copy of this Order on the docket in the following cases: Lustig v.

               Stone, Case No. 4:18-cv-00469-JGZ (D. Ariz. filed Mar. 20, 2018); Lustig

               v. Stone, 4:18-mc-00004-JGZ-BPV (D. Ariz. filed Mar. 20, 2018); In re:

               Barbara Stone, Case No. 19-16164-BKC-LMI (Bankr. S.D. Fla. filed May 9,

               2019); Stone v. Elmore, Case No. 19-23951-Civ-Martinez (S.D. Fla. filed



         23
               See Barash, 586 F. Supp. 2d at 1331.
         24
               See Riccard, 307 F.3d at 1298.
                                                53
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 54 of 55



                 Sept. 4, 2019); and Stone v. Nelson Mullins Riley & Scarborough LLP, et

                 al., Case No. 3:20-1290-JMC-SVH (D.S.C. Apr. 3, 2020), so that those

                 Courts may decide whether they wish to enforce the injunction.25 The Order

                 shall be attached as an Exhibit to a Notice of Filing. The Notice of Filing

                 shall contain only the following information: (1) the name of the Court in

                 which it is being filed; (2) the case number and caption of the case in which

                 it is being filed; (3) the title “Notice of Filing Order Enjoining

                 Plaintiff/Defendant/Debtor Barbara Stone from Making any Further Filings

                 Without First Obtaining Judicial Permission”; (4)                 the sentence:

                 “Plaintiff/Defendant/Debtor Barbara Stone has been ordered to file on the

                 docket in this case the attached ‘Order Enjoining Defendant Barbara Stone

                 from Making any Further Filings Without First Obtaining Judicial

                 Permission.’”; (5) a signature block; (6) a certificate of service; and (7) any

                 other information required by the rules of the court in which the Notice is

                 being filed. The Notice shall not contain any other statement of any kind,

                 including arguments, assertions, editorials, opinions, musings, requests, or

                 demands;




          25
                 See Martin-Trigona, 986 F.2d at 1388 (affirming Judge Zloch’s dismissal of
   complaint for failing to comply with pre-filing injunction issued by a federal district court in
   Connecticut).
                                                 54
Case 1:15-cv-20150-JAL Document 228 Entered on FLSD Docket 06/25/2020 Page 55 of 55



           10.    If Stone wishes to make any filing in any other case listed in Section II(a),

                  supra,26 she must first file a copy of this Order on the docket in that other

                  case pursuant to the Notice of Filing procedure outlined in the preceding

                  paragraph;

           11.    Any violations of this Order may result in further sanctions.

           DONE AND ORDERED in Chambers at Miami, Florida this 25th day of June,

   2020.


                                                ___________________________________
                                                JOAN A. LENARD
                                                UNITED STATES DISTRICT JUDGE




           26
                   Specifically, Stone v. Genden, et al., 14-cv-03404-LAP (S.D.N.Y. May 6, 2014);
   Stone v. Hertz, et al., 14-cv-03478-LAP (S.D.N.Y. May 12, 2014); Stone v. Hertz, et al., 14-21776-
   Civ-Williams (S.D. Fla. May 14, 2014); Stone v. Scott, et al., Case No. 14-23318-Civ-Scola (S.D.
   Fla. Sept. 8, 2014); Stone v. Brennan, et al., Case No. 15-20810-Civ-Altonaga (S.D. Fla. Feb. 27,
   2015); Stone v. Genden, et al., Case No. 15-61004-Civ-Zloch (S.D. Fla. May 14, 2015); In re:
   Barbara Stone, Case No. 4:18-bk-13486-SHG (Bankr. D. Ariz. Nov. 2, 2018), Stone v. Lustig,
   Case No. 4:19-ap-00081-SHG (Bankr. D. Ariz. Mar. 4, 2019); Stone v. Lustig, Case No. 19-01165-
   BKC-LMI (Bankr. S.D. Fla. May 29, 2019); Stone v. Unidentified Party, Case No. 19-01177-
   BKC-LMI (Bankr. S.D. Fla. June 3, 2019); Stone v. Lustig, 19-22485-Civ-Moore (S.D. Fla.
   filed June 14, 2019); Stone v. Isicoff, Case No. 19-22527-Civ-Cooke (S.D. Fla. June 18, 2019);
   Stone v. Elmore, et al., Case No. 19-CV-8264 (CM) (S.D.N.Y. Sept. 4, 2019); Stone v. Isicoff,
   Case No. 19-24674-Civ-Williams (S.D. Fla. Nov. 12, 2019).
                                                  55
